Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 1 of 138 Page ID
                                   #:3025




   Summary Judgment Ex. 7
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 2 of 138 Page ID
                                   #:3026

                                                                      Page 1
                       IN THE UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



           ----------------------          X

           BUREAU OF CONSUMER
           FINANCIAL PROTECTION                No.
                                               8-20-CV-00043-JVS-ADS
           -vs-

           CHOU TEAM REALTY,               X
           LLC., ET AL

           ----------------------




                    REMOTE DEPOSITION OF JAWAD NESHEIWAT




                            Orange County, California

                           Tuesday, January 19, 2021

                        8:00 a.m. Pacific Standard Time




           Reported by:      Teresa A. Crossin, RPR, RMR
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 3 of 138 Page ID
                                   #:3027

                                                                      Page 2
      1    A P P E A R A N C E S:
      2                  ** ALL BY VIDEO CONFERENCE **
      3    On behalf of the Consumer Financial Protection
           Bureau:
      4
                      Consumer Financial Protection Bureau
      5
                       1700 G Street, NW
      6
                       Washington, DC 20552
      7
                       (202) 435-7357
      8
                       By:   Colin Reardon, Esq.
      9
                             Vanessa Assae-Bille, Esq.
     10
                       colin.reardon@cfpb.gov
     11
                       elisabeth.assae-bille@cfpb.gov
     12
     13    Also Present:
     14                Annais Ramirez-Velazquez, Paralegal, CFPB
     15                annais.ramirez-velazquez@cfpb.gov
     16
           On behalf of Jawad Nesheiwat:
     17
                       Lepiscopo & Associates
     18
                       695 Town Center Drive
     19
                       Costa Mesa, CA 92626
     20
                       By:   Peter Lepiscopo, Esq.
     21
                       plepiscopo@att.net/pete@familyofficelaw.com
     22
     23
     24
     25
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 4 of 138 Page ID
                                   #:3028

                                                                      Page 3
      1     On behalf of Eduardo Martinez, David Sklar, Lend
           Tech Loans, Docs Done Right, Inc., and Docs Done
      2    Right, LP:

      3                The Holt Law Firm

      4                1432 Edinger Avenue

      5                Tustin, CA 92780

      6                By:   David Holt, Esq.

      7                dholt@holtlawoc.com

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 5 of 138 Page ID
                                   #:3029

                                                                      Page 6
      1                      (8:26 a.m., Pacific Standard Time.)

      2                       REPORTER:     Please note this

      3    deposition is taking place via WEBEX as directed by

      4    the Bureau.      The location of this deposition is

      5    Orange County, California, pursuant to FRCP 30

      6    (b)(4).

      7                      The deposition is being conducted by

      8    remote means by stipulation of the parties or order

      9    on motion under FRCP 30(b)(4).

     10                      Due to the need for this deposition to

     11    take place remotely, the parties hereby stipulate

     12    that the court reporter may swear in the witness

     13    over the video conference.          At this time the court

     14    reporter would request that the witness hold up

     15    their identification to their computer camera and

     16    then after verified, raise their right hand so they

     17    may be sworn in,

     18                           JAWAD NESHEIWAT,

     19    WAS CALLED, AND HAVING BEEN DULY SWORN,

     20    WAS EXAMINED AND TESTIFIED AS FOLLOWS:

     21

     22                      MR. REARDON:      We will get started,

     23                      Good morning.      My name is Colin

     24    Reardon and with me today is Vanessa Assae-Bille

     25    from the Bureau.       We are attorneys in the office of
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 6 of 138 Page ID
                                   #:3030

                                                                      Page 7
      1    enforcement at the Bureau of Consumer Financial

      2    Protection.

      3                      Before we get to your testimony today,

      4    a few preliminary matters we are going to cover.

      5                      Today is January 19, 2021, and we are

      6    here to depose Defendant, Jawad Nesheiwat, pursuant

      7    to the Amended Deposition Notice of the Bureau

      8    served on him on January 6, 2021.

      9                      The deposition is part of a lawsuit of

     10    the Bureau of Consumer Financial Protection versus

     11    Chou Team Realty, et al, in which Mr. Jawad is one

     12    of the Defendants.

     13                      This deposition is being taken

     14    pursuant to Federal Rule of Civil Procedure 30, and

     15    due to the ongoing pandemic, the Bureau is

     16    conducting this deposition via WEBEX.

     17

     18                            EXAMINATION

     19    BY MR. REARDON:

     20             Q.       Mr. Nesheiwat, please state your full

     21    name for the record, including any middle names.

     22             A.       J-A-W-A-D, Jawad, last name Nesheiwat,

     23    N-E-S-H-E-I-W-A-T.

     24             Q.       Do you understand the oath that you

     25    just took?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 7 of 138 Page ID
                                   #:3031

                                                                      Page 8
      1             A.       Yes.

      2             Q.       Is there any reason why you would not

      3    be able to provide truthful, complete, and accurate

      4    testimony today?

      5             A.       No.

      6             Q.       Are you under the influence of any type

      7    of medication that might hinder your ability to

      8    understand any questions?

      9             A.       No.

     10             Q.       Are you represented by counsel today?

     11             A.       Yes.

     12                      MR. REARDON:     Counsel, please identify

     13    yourself for the record?

     14                      MR. LEPISCOPO:      Yes, Pete Lepiscopo on

     15    behalf of Jawad Nesheiwat.

     16                      MR. REARDON:     I see that David Holt is

     17    also on the line.

     18                      David, could you identify yourself for

     19    the record, as well?

     20                      MR. HOLT:    Yes.    This is David Holt

     21    representing Defendants Eduardo Martinez, David

     22    Sklar, Lend Tech Loans, Inc., Docs Done Right, Inc.,

     23    and Docs Done Right, LP.

     24                      MR. REARDON:     I will note for the

     25    record that we also provided notice of this
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 8 of 138 Page ID
                                   #:3032

                                                                      Page 9
      1    deposition to Mr. Jeffrey Benice, who represents

      2    Frank Sebreros.      He was served with the updated

      3    deposition notice and we attempted to reach him this

      4    morning and haven't heard from him, so we are

      5    proceeding without him.

      6    BY MR. REARDON:

      7             Q.       Mr. Nesheiwat, I am going to start with

      8    some ground rules for today.

      9                      First, this deposition is being

     10    transcribed by a court reporter.          No other recording

     11    is allowed, whether through electronic device or

     12    otherwise; however, note-taking is fine.

     13                      Second, your attorney or other

     14    attorneys may make objections to today's deposition.

     15    In general, those objections will be noted on the

     16    record but the examination will still proceed and you

     17    will still need to answer my questions.

     18                      An exception to that is that your

     19    counsel may instruct you not to answer to preserve a

     20    privilege.     Your counsel may not otherwise consult

     21    with you while a question directed to you is pending.

     22                      I understand, based on your prior

     23    objections during discovery and communications with

     24    your attorney, Mr. Lepiscopo, before today, that you

     25    intend to decline to answer questions today relating
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 9 of 138 Page ID
                                   #:3033

                                                                    Page 10
      1    to the Bureau's claims against you in this lawsuit

      2    based on the Fifth Amendment privilege of

      3    self-incrimination, is that correct?

      4             A.       It is, yes.

      5             Q.       Are you aware that you previously

      6    asserted the Fifth Amendment privilege against

      7    self-incrimination in response to discovery requests

      8    that the Bureau has issued to you in this case?

      9             A.       Yes.

     10             Q.       To your knowledge, have you been

     11    charged with committing a crime by any criminal law

     12    enforcement agency for any of the conduct that is at

     13    issue in this case?

     14                      MR. LEPISCOPO:     Is he aware?      You

     15    could answer.

     16                      THE WITNESS:     No.

     17    BY MR. REARDON:

     18             Q.       To your knowledge, are you presently

     19    under criminal investigation for any of the conduct

     20    at issue in this case?

     21                      MR. LEPISCOPO:     You could answer.

     22                      THE WITNESS:     No.

     23    BY MR. REARDON:

     24             Q.       Have you been contacted by any criminal

     25    law enforcement agency regarding any of the conduct
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 10 of 138 Page ID
                                   #:3034

                                                                     Page 11
       1    at issue in this case?

       2             A.      No.

       3             Q.      Thank you.     So, based on your answer,

       4    we understand that up haven't currently been charged

       5    with committing a crime or contacted by a law

       6    enforcement agency.       We understand that you are still

       7    intending to assert the Fifth Amendment right against

       8    self-incrimination today.

       9                     Mr. Nesheiwat, we, at Bureau, urge you

      10    to carefully consider each of the questions that are

      11    asked today in this deposition in order to determine

      12    whether the Fifth Amendment would apply and to

      13    carefully consider whether you can or cannot answer

      14    within your Fifth Amendment right.

      15                     Will you carefully consider my

      16    questions before you assert the Fifth Amendment

      17    today?

      18                     MR. LEPISCOPO:      He is not going to be

      19    asserting the objection, I will assert the objection

      20    and he will follow the instruction.          That's what you

      21    should ask him.

      22                     You are not going to get into his

      23    knowledge and not understanding of the law.            He is

      24    going to follow my instructions.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 11 of 138 Page ID
                                   #:3035

                                                                     Page 12
       1             Q.       Mr. Nesheiwat, is it your intention to

       2    follow your counsel's instructions any time today

       3    that he asserts the Fifth Amendment on your behalf?

       4                      MR. LEPISCOPO:      You can answer.

       5                      THE WITNESS:     Yes.

       6                      MR. LEPISCOPO:      Just so we are clear,

       7    we discussed this, so we are going to try use

       8    shorthand, as we discussed.         If I object and say

       9    objection, Fifth Amendment, what that will mean is

      10    that I am asserting the Fifth Amendment as the

      11    objection, that the witness will not answer the

      12    question, he will be instructed not to answer the

      13    question.

      14                      You would have asked him did you hear

      15    the question, did you hear your counsel's objection,

      16    do you understand that if we compel you in court,

      17    the Judge compels your testimony to answer the

      18    question, that sanctions could be imposed against

      19    you and that you could later on be compelled to

      20    answer the question, to all of which he will respond

      21    "yes".    And you can then go on to say will you

      22    follow your attorney's instructions in spite of what

      23    I just told you, and the answer will be yes.

      24                      So you can go through that once with

      25    him, if you want, or we can just agree that's what
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 12 of 138 Page ID
                                   #:3036

                                                                     Page 13
       1    it means when I assert the Fifth Amendment, that it

       2    is going to satisfy all of your additional requests

       3    and questions in order to make your foundation for

       4    each objection.      And I will stipulate that you have

       5    made a foundation as far as -- so we don't have to

       6    waste time with all the follow-up questions by

       7    yourself.

       8                     MR. REARDON:     Okay.    Thank you, Pete.

       9    We can agree to use the shorthand and to streamline

      10    the assertion of the Fifth Amendment.

      11                     I just do want to be clear on the

      12    record that our understanding is that throughout

      13    today when you, Pete Lepiscopo, the attorney, are

      14    asserting the Fifth Amendment, you are doing so on

      15    behalf of Mr. Nesheiwat and he has had a full and

      16    informed opportunity to consider the effect of doing

      17    that on his behalf.

      18                     MR. LEPISCOPO:      Yes, I will stipulate

      19    to that.

      20    BY MR. REARDON:

      21             Q.      Mr. Nesheiwat, I just want to hear you

      22    say that you agree to proceed in this fashion so that

      23    we don't have to get you on the record every single

      24    time in response to the question.

      25             A.      I agree.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 13 of 138 Page ID
                                   #:3037

                                                                     Page 14
       1             Q.      Okay.    All right.     I have a couple of

       2    additional preliminary things to say.

       3                     As noted earlier, this deposition is

       4    being conducted remotely.        We are not in the same

       5    room.

       6                     Mr. Nesheiwat, you are not allowed to

       7    use a cell phone or other electronic device to

       8    communicate while we are on the record.

       9                     Will you agree not to do that?

      10             A.      Yes.

      11             Q.      Can you confirm there is no one else

      12    there in the room with you besides Mr. Lepiscopo?

      13             A.      That is correct.

      14                     MR. LEPISCOPO:      I will confirm that

      15    and the doors are shut.

      16                     MR. REARDON:     Thank you.

      17    BY MR. REARDON:

      18             Q.      Because this deposition is being

      19    transcribed by a court reporter, be sure to provide a

      20    verbal answer to each question so we can avoid the

      21    response of um-hum or nods, et cetera; instead,

      22    please say yes or no or provide a narrative answer

      23    where.

      24                     Do you understand that?

      25             A.      Yes.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 14 of 138 Page ID
                                   #:3038

                                                                     Page 23
       1    BY MR. REARDON:

       2             Q.       Were you an owner of that company?

       3                      MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.       Was Sean Cowell also involved in that

       7    company?

       8                      MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.       While working at Freedom Debt Center,

      12    did you ever learn about the Telemarketing Sales

      13    Rule?    It is a law.

      14                      MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.       Did you have any responsibilities with

      18    regard to compliance with the Telemarketing Sales

      19    Rule while you were at Freedom Debt Center?

      20                      MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.       Besides Freedom Debt Center, have you

      24    ever worked for another debt consolidation company?

      25                      MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 15 of 138 Page ID
                                   #:3039

                                                                     Page 24
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Where did you work after Freedom Debt

       4    Center?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Are you planning to assert Fifth

       9    Amendment objections to any questions relating to

      10    your past professional involvement in Freedom Debt

      11    Center companies?

      12                     MR. LEPISCOPO:      That's correct.

      13    BY MR. REARDON:

      14             Q.      Are you planning to assert the Fifth

      15    Amendment to any questions relating to Mr.

      16    Nesheiwat's involvement in mortgage companies?

      17                     MR. LEPISCOPO:      That's correct.

      18    BY MR. REARDON:

      19             Q.      Mr. Nesheiwat, have you ever worked for

      20    a company called Chou Team Realty?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      Chou Team Realty does business under

      25    the name Monster Loans, isn't that correct?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 16 of 138 Page ID
                                   #:3040

                                                                     Page 25
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      During today's deposition, I will be

       5    referring to Chou Team Realty using its d/b/a Monster

       6    Loans.    Will you understand that when I refer to

       7    Monster Loans, I am referring to Chou Team Realty

       8    which does business under the name Monster Loans?

       9                     MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.     I understand it.      I understand your

      11    question.

      12    BY MR. REARDON:

      13             Q.      Mr. Nesheiwat, when did you work for

      14    Monster Loans?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Can you provide a date range?

      19                     MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.      Mr. Nesheiwat, are you currently

      23    employed?

      24                     MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 17 of 138 Page ID
                                   #:3041

                                                                     Page 26
       1    BY MR. REARDON:

       2             Q.      Where do you currently work?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      What is the nature of the business that

       7    you currently work for?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Where did you work before your current

      12    job?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      Were there any other businesses you

      17    have worked for since 2017?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      Is there any aspect of work you have

      22    done since 2017 that you are willing to provide

      23    testimony about today?

      24                     MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.     The answer is no.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 18 of 138 Page ID
                                   #:3042

                                                                     Page 27
       1    BY MR. REARDON:

       2             Q.      Do you currently own any businesses?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      What type of businesses do you

       7    currently own?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Do you currently have any involvement

      12    in any company that offers services to consumers with

      13    student loans?

      14                     MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.      Were any of those companies engaged in

      18    telemarketing?

      19                     MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.      Have you had any involvement in any

      23    companies that offer services to consumers with

      24    student loans since 2017?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 19 of 138 Page ID
                                   #:3043

                                                                     Page 28
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Do you currently have any involvement

       4    in any companies that offered services to consumers

       5    with other kinds of debts besides student loans, such

       6    as credit cards?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      Do any other companies you have worked

      11    for you have been involved with since 2018 engage in

      12    telemarketing?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      Do you currently have any involvement

      17    in any company that offers mortgage loans?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      Have you had any involvement in any

      22    mortgage companies since 2017?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 20 of 138 Page ID
                                   #:3044

                                                                     Page 29
       1             Q.      Are you familiar with a company called

       2    Ladera Ranch Home Loans?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Have you ever had any role with that

       7    company?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      I am going to ask a few questions about

      12    your role at the mortgage company Chou Team Realty,

      13    known as Monster Loans.        Were you an employee of

      14    Monster Loans?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Was your title at Monster Loans chief

      19    operating officer?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      Did you have the position of chief

      24    operating officer between January of 2015 and April

      25    of 2017?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 21 of 138 Page ID
                                   #:3045

                                                                     Page 30
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      Was Monster Loans a mortgage lender?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Did Monster Loans market mortgage loans

       9    through direct mail?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      What were your job responsibilities at

      14    Monster Loans?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Did your job responsibilities at

      19    Monster Loans include overseeing the company's direct

      20    mail marketing?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      Did your job responsibilities at

      25    Monster Loans include supervising Monster Loans'
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 22 of 138 Page ID
                                   #:3046

                                                                     Page 31
       1    employees?

       2                     MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.      Did Monster Loans have employees who

       6    worked on the company's direct mail marketing?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      Did you supervise Monster Loans'

      11    employees who worked on the company's direct mail

      12    marketing?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      Was an individual named Bill Abdel a

      17    Monster Loans employee while you worked there?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      Has Bill Abdel also gone under the name

      22    of Bilal Abdelfattah?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 23 of 138 Page ID
                                   #:3047

                                                                     Page 32
       1             Q.      Did you supervise Bill Abdel?

       2                     MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.      Was an individual named Rateesh

       6    Segana(sic) a Monster Loans employee while you worked

       7    there?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Did you supervise Rateesh Segana?

      12                     MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY ATTY1:

      15             Q.      Was an individual named Aaron Mason a

      16    Monster Loans employee while you worked there?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.      Did you supervise Aaron Mason?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      Was an individual named Mike Van Loon a

      25    Monster Loans employee while you worked there?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 24 of 138 Page ID
                                   #:3048

                                                                     Page 33
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      Did you interact with Mike Van Loon as

       5    part of your job at Monster Loans?

       6                     MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.      Was an individual named Thomas Chou the

      10    owner of Monster Loans while you worked there?

      11                     MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.      Did you interact with Thomas Chou as

      15    part of your job at Monster Loans?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      I am going to ask you some questions

      20    regarding several companies that are named as

      21    Defendants in this lawsuit that offered services to

      22    consumers with student loans.

      23                     The first of these -- there are going

      24    to be five related companies.         The first of those

      25    companies is Docu Prep Center.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 25 of 138 Page ID
                                   #:3049

                                                                     Page 34
       1                     Are you familiar with a company called

       2    Docu Prep Center, Inc.?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Are you familiar with a company called

       7    Document Preparation Services, LP?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Was Docu Prep Center, Inc., the general

      12    partner of Document Preparation Services, LP?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      Did you hold a limit partnership

      17    interest in Document Preparation Services, LP?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      Going forward during today's

      22    deposition, I am going to refer to those two entities

      23    together as Docu Prep Center.         Will you understand

      24    that when I do that?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 26 of 138 Page ID
                                   #:3050

                                                                     Page 35
       1    Amendment.     I understand it and agree to that.

       2    BY MR. REARDON:

       3             Q.      Did Docu Prep Center also do business

       4    under the named Certified Document Center?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Going forward in today's deposition, I

       9    am just going to refer to Docu Prep Center and my

      10    questions are meant to include any activities it did

      11    under the name Certified Document Center; do you

      12    understand that?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.     I understand and I am fine with that.

      15    BY MR. REARDON:

      16             Q.      The second of the businesses I want to

      17    talk about today is Certified Doc Prep Services.             Are

      18    you familiar with an entity called Certified Doc

      19    Prep, Inc.?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      Are you familiar with an entity called

      24    Certified Doc Prepare Services, LP?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 27 of 138 Page ID
                                   #:3051

                                                                     Page 36
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Was Certified Doc Prep, Inc., the

       4    general partner of Certified Doc Prep Services, LP?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Do you hold a limited partnership

       9    interest in Certified Doc Prep Services, LP?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Going forward during today's

      14    deposition, I am going to refer to those two entities

      15    together as Certified Doc Prep Services; do you

      16    understand that?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.     I understand and I am fine with that.

      19    BY MR. REARDON:

      20             Q.      Are you familiar with an entity called

      21    Assure Direct Services, Inc.?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      Are you familiar an entity called
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 28 of 138 Page ID
                                   #:3052

                                                                     Page 37
       1    Assure Direct Services, LP?

       2                     MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.      Was Assure Direct Services, Inc., the

       6    general partner of Assure Direct Services, LP?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      Did you hold a limit partnership

      11    interest in Assure Direct Services, LP?

      12                     MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.      Going forward during today's

      16    deposition, I am going to refer to those two entities

      17    together as Assure Direct Services; do you understand

      18    that?

      19                     MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.     And that's fine with me and I

      21    understand.

      22    BY MR. REARDON:

      23             Q.      The fourth entity is Direct Document

      24    Solutions.     Are you familiar with an entity called

      25    Direct Document Solutions, Inc.?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 29 of 138 Page ID
                                   #:3053

                                                                     Page 38
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      Are you familiar an entity called

       5    Direct Document Solutions, LP?

       6                     MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.      Was Direct Document Solutions, Inc.,

      10    the general partner of Direct Document Solutions, LP?

      11                     MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.      Did you hold a limited partnership

      15    interest in Direct Document Solutions, Inc.?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      Going forward during today's

      20    deposition, I am going to refer to those two entities

      21    together as Direct Document Solutions; you understand

      22    that?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.     I understand it and I am fine with that,

      25    sir.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 30 of 138 Page ID
                                   #:3054

                                                                     Page 39
       1    BY MR. REARDON:

       2             Q.       The fifth entity is Secure Preparation

       3    Services.     Are you familiar with an entity called

       4    Secure Preparation Services, Inc.?

       5                      MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.       Are you familiar with an entity called

       9    Secure Preparation Services, LP?

      10                      MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.       Was Secure Preparation Services, Inc.,

      14    the general partner of Secure Preparation Services,

      15    LP?

      16                      MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.       Did you hold a limited partnership

      20    interest in Secure Preparation Services, LP?

      21                      MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.       Going forward during today's

      25    deposition, I am going to refer to those entities
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 31 of 138 Page ID
                                   #:3055

                                                                     Page 40
       1    today as Secure Preparation Services; you understand

       2    that?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.     I understand and I am fine with that,

       5    too.

       6    BY MR. REARDON:

       7             Q.      So we have now gone through five

       8    businesses that we have agreed to kind of go by

       9    names.    Those are Docu Prep Center, Certified Doc

      10    Prep Services, Assure Direct Services, Direct

      11    Document Solutions, and Secure Preparation Services.

      12    All of those business are named as Defendants in the

      13    Bureau's Complaint.

      14                     I am going to refer at times today to

      15    those five businesses as the student loan debt relief

      16    defendants.     So if I ask a question about the student

      17    loan debt relief defendants, will you understand that

      18    I am referring to those five businesses?

      19                     MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.     I understand it and that's fine.

      21    BY MR. REARDON:

      22             Q.      I am going to start with some questions

      23    about Docu Prep Center.        Docu Prep Center created as

      24    a business in early 2015?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 32 of 138 Page ID
                                   #:3056

                                                                     Page 41
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Were you involved in starting Docu Prep

       4    Center as a business?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Do you know an individual named Thomas

       9    Chou?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Did you work with Thomas Chou to start

      14    Docu Prep Center as a business?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Do you know an individual named Sean

      19    Cowell?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      Did you work with Sean Cowell to start

      24    Docu Prep Center as a business?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 33 of 138 Page ID
                                   #:3057

                                                                     Page 42
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Do you know an individual named David

       4    Sklar?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Did you work with David Sklar to start

       9    Docu Prep Center as a business?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Do you know an individual named Robert

      14    Hoose?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Did you work with Robert Hoose to start

      19    Docu Prep Center as a business?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      Were David Sklar and Robert Hoose the

      24    co-managers of Docu Prep Center?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 34 of 138 Page ID
                                   #:3058

                                                                     Page 43
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.       Did you ever provide Sklar and Hoose

       4    instructions regarding how Docu Prep Center should

       5    operate?

       6                      MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.       What was Docu Prep Center's business

      10    model?

      11                      MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       What services did Docu Prep Center

      15    provide?

      16                      MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.       Did Docu Prep Center provide services

      20    to consumers with federal student loans?

      21                      MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.       Did Docu Prep Center offer to assist

      25    consumes with consolidating their federal student
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 35 of 138 Page ID
                                   #:3059

                                                                     Page 44
       1    loans?

       2                      MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.       Did Docu Prep Center offer to assist

       6    consumers with enrolling in loan repayment plans

       7    offered by the Department of Education?

       8                      MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.       Did Docu Prep Center offer to assist

      12    consumers with enrolling in loan forgiveness plans

      13    offered by the Department of Education?

      14                      MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.       Did Docu Prep Center arrange for

      18    consumers to put their student loans into

      19    forbearance?

      20                      MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.       Did Docu Prep Center extend credit to

      24    consumers?

      25                      MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 36 of 138 Page ID
                                   #:3060

                                                                     Page 45
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      What involvement did you have in Docu

       4    Prep Center's operation?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Were you involved in Docu Prep Center's

       9    direct mail marketing?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      What involvement did you have in Docu

      14    Prep Center's direct mail marketing?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Did you arrange for Docu Prep Center to

      19    send direct mail to consumers?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      Were you involved in Docu Prep Center's

      24    sales of its services?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 37 of 138 Page ID
                                   #:3061

                                                                     Page 46
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      What involvement did you have in Docu

       4    Prep Center's sales of its services?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      How did Docu Prep Center market its

       9    services?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Are you familiar with Docu Prep

      14    Center's direct mail solicitations?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      What did Docu Prep Center's direct mail

      19    solicitations say about its services?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      What did Docu Prep Center's direct mail

      24    solicitations say about consolidating student loans?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 38 of 138 Page ID
                                   #:3062

                                                                     Page 47
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Did you ever review the solicitations

       4    that Docu Prep Center sent through direct mail?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Did you ever review the template that

       9    Docu Prep Center used to send direct mail

      10    solicitations?

      11                     MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.      Did you ever edit Docu Prep Center's

      15    template for the direct sales solicitations it sent

      16    to consumers?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.      Did you ever instruct Robert Hoose to

      21    use a specific template for Docu Prep Center's direct

      22    mail solicitations?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 39 of 138 Page ID
                                   #:3063

                                                                     Page 48
       1             Q.      Did you ever instruct David Sklar to

       2    use a template, to use a specific template for Docu

       3    Prep Center's direct mail solicitations?

       4                     MR. LEPISCOPO:      Objection, Fifth

       5    Amendment.

       6    BY MR. REARDON:

       7             Q.      Do you know what Docu Prep Center said

       8    in its direct mail solicitations?

       9                     MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.      Did you control what Docu Prep Center

      13    said in its direct mail solicitations?

      14                     MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.      At this time I would like to mark as

      18    Exhibit 16 a document that contains examples of the

      19    mailers that Docu Prep Center sent.

      20                     (Exhibit No. 16 was marked for

      21    identification.)

      22    BY MR. REARDON:

      23             Q.      Mr. Nesheiwat, do you have that exhibit

      24    in front of you?

      25                     MR. LEPISCOPO:      Do you want to just
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 40 of 138 Page ID
                                   #:3064

                                                                     Page 49
       1    mark each person's letter separately so I don't mess

       2    it up on this end.       Just tell me which one you are

       3    going to go to first and I will pull it out to make

       4    sure he has it.

       5    BY MR. REARDON:

       6             Q.       The first one is dated April 10, 2015,

       7    if you see the date on the right side?

       8                      MR. LEPISCOPO:     Maybe the Bates stamp

       9    number would be a better way.

      10                     MR. REARDON:     Sure.

      11    BY MR. REARDON:

      12             Q.      The first one is two letters which have

      13    two different Bates numbers.         The first one is

      14    CFPB-KN-0109 through 74.        The second letter the Bates

      15    number ends in 34.

      16                     MR. LEPISCOPO:      I don't see those

      17    numbers.      Can you use the benefit ID number at the

      18    top?   The Bates stamp is not on the printed version.

      19    I remember last time we had this problem with the

      20    Bates stamps.     So if you could use the benefit ID

      21    number, I have those numbers, and they start at 312,

      22    503, 314.

      23                     MR. REARDON:     Off the record.

      24    (A recess was taken at 9:13 a.m., PST, after which

      25    the deposition resumed at 9:16 a.m., PST.)
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 41 of 138 Page ID
                                   #:3065

                                                                     Page 50
       1                     MR. REARDON:     Let's go back on the

       2    record.

       3    BY MR. REARDON:

       4             Q.      We are back on the record and I think I

       5    have now sorted out the contents of Exhibit 16.

       6                     So, Mr. Nesheiwat, do you have

       7    Exhibit 16 in front of you?

       8             A.      Yes.

       9             Q.      Do you recognize the two letters in

      10    front of you as examples of mailers that Docu Prep

      11    Center sent?

      12                     MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.      Do these letters appear to be based on

      16    the template that Docu Prep Center used?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.      Did you approve the use of the template

      21    reflected in these letters?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      Did you have any role in editing the
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 42 of 138 Page ID
                                   #:3066

                                                                     Page 51
       1    templates reflected in this exhibit?

       2                      MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.       How did Docu Prep sell its services?

       6                      MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.       Did Docu Prep Center have sales

      10    representatives?

      11                      MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Did Docu Prep Center's sales

      15    representatives sell its services over the phone?

      16                      MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.       What did Docu Prep Center's sales

      20    service representatives say to its consumers about

      21    its services during sales calls?

      22                      MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.       What did Docu Prep Center's sales
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 43 of 138 Page ID
                                   #:3067

                                                                     Page 52
       1    representatives say to consumers about consolidating

       2    student loans?

       3                      MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.       What did Docu Prep Center's sales

       7    representatives say to consumers about the benefits

       8    of its services?

       9                      MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.       Did Docu Prep Center's sales

      13    representatives work from a script during sales

      14    calls?

      15                      MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.       What did Docu Prep Center's sales

      19    scripts instruct representatives to say during sales

      20    calls?

      21                      MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.       Were you aware at the time of what

      25    those representatives said to consumers during Docu
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 44 of 138 Page ID
                                   #:3068

                                                                     Page 53
       1    Prep Center's sales calls?

       2                     MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.      At the time were you familiar with the

       6    sales scripts that Docu Prep Center used?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      At the time did you approve the sales

      11    scripts that Docu Prep Center used?

      12                     MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.      Now I am going to ask some questions

      16    about the other four student loan debt relief

      17    defendants, Certified Doc Prep Services, Assure

      18    Direct Services, Direct Document Solutions, and

      19    Secure Preparation Services.

      20                     Did those four businesses have the same

      21    business model as Docu Prep Center?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      Did these four businesses provide the
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 45 of 138 Page ID
                                   #:3069

                                                                     Page 54
       1    same services as Docu Prep Center?

       2                      MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.       Did those four businesses provide

       6    services to consumers with federal student loans?

       7                      MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.       Did those four businesses offer to

      11    assist consumers with consolidating their federal

      12    student loans?

      13                      MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.       Did those four businesses offer to

      17    assist consumers with enrolling in loan repayment

      18    plans offered by the Department of Education?

      19                      MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.       Did those four businesses offer to

      23    assist consumers with enrolling in loan forgiveness

      24    plans offered by the Department of Education?

      25                      MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 46 of 138 Page ID
                                   #:3070

                                                                     Page 55
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Did those four businesses arrange for

       4    consumers to put their student loans into

       5    forbearance?

       6                     MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.      Did those four businesses extend credit

      10    to consumers?

      11                     MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.      Did those four businesses all send

      15    solicitations to consumers through direct mail?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      Are you familiar with the direct mail

      20    solicitations that those four businesses sent?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      Did you have any role in those four

      25    businesses sending direct mail solicitations to
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 47 of 138 Page ID
                                   #:3071

                                                                     Page 56
       1    consumers?

       2                     MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.      Now I am going to ask the court

       6    reporter to mark as Exhibit 17 an exhibit that

       7    contains four marketing letters.

       8                     Mr. Nesheiwat, do you have that exhibit

       9    in front of you?

      10             A.      Yes.

      11                     (Exhibit No. 17 was marked for

      12    identification.)

      13    BY MR. REARDON:

      14             Q.      Do you recognize the four letters in

      15    Exhibit 3 as examples of the mailers that the four

      16    businesses sent?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.      Just so the record is clear, do you

      21    recognize these as examples of letters sent by

      22    Certified Doc Prep Services, Assure Direct Services,

      23    Direct Document Solutions, and Secure Preparation

      24    Services?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 48 of 138 Page ID
                                   #:3072

                                                                     Page 57
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Do you have any role in editing letters

       4    like the ones in Exhibit 17?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Did you have approve those companies

       9    using this template?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Did you have any role in approving the

      14    template that those four companies used in that

      15    direct mail?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      Did you have any role in editing the

      20    template that those four businesses used in their

      21    direct mail?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      Are the letters in Exhibit 17
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 49 of 138 Page ID
                                   #:3073

                                                                     Page 58
       1    representative of the letters that those four

       2    companies sent to consumers?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      And going back to Exhibit No. 16, which

       7    we were talking about earlier, are the letters in

       8    Exhibit 16 representative of the letters that Docu

       9    Prep Center sent to consumers?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12                     MR. REARDON:     I will note for the

      13    record that the Bureau is designating Exhibits 16

      14    and 17 as confidential pursuant to the protective

      15    order in this case because they contain personally

      16    identifiable information about consumers?

      17    BY MR. REARDON:

      18             Q.      We were talking about four businesses,

      19    Certified Doc Prep Services, Assure Direct Services,

      20    Direct Document Solutions, and Secure Preparation

      21    Services.     Did those four businesses all sell their

      22    services during telephone calls?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 50 of 138 Page ID
                                   #:3074

                                                                     Page 59
       1             Q.      Is that something you were aware of at

       2    the time?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Did those four businesses have their

       7    sales representatives work from scripts during sales

       8    calls?

       9                     MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.      Were you familiar with those scripts at

      13    the time?

      14                     MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.      What involvement did you have in

      18    Certified Doc Prep Services' operation?

      19                     MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.      What involvement did you have in

      23    Certified Doc Prep Services' direct mail marketing?

      24                     MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 51 of 138 Page ID
                                   #:3075

                                                                     Page 60
       1    BY MR. REARDON:

       2             Q.      Did you arrange for Certified Doc Prep

       3    Services to send direct mail to consumers?

       4                     MR. LEPISCOPO:      Objection, Fifth

       5    Amendment.

       6    BY MR. REARDON:

       7             Q.      Did you provide any assistance to

       8    Certified Doc Prep Services in its sending of direct

       9    mail to consumers?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Do you control what Certified Doc Prep

      14    Services said in its direct mail solicitations?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Did you know at the time what Certified

      19    Doc Prep Services said in its direct mail

      20    solicitations?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      Were you involved in Certified Doc Prep

      25    Services' sale of its services?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 52 of 138 Page ID
                                   #:3076

                                                                     Page 61
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      What involvement did you have in

       5    Certified Doc Prep Services' sales of its services to

       6    consumers?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      What involvement did you have in Assure

      11    Direct Services' operations?

      12                     MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.      What involvement did you have in Assure

      16    Direct Services' direct mail marketing?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.      Did you arrange for Assure Direct

      21    Services to send direct mail to consumers?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      Did you help Assure Direct Services
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 53 of 138 Page ID
                                   #:3077

                                                                     Page 62
       1    send direct mail to consumers?

       2                     MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.      Do you control what Assure Direct

       6    Services said in its direct mail solicitations?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      Did you know at the time what Assure

      11    Direct Services said in its direct mail

      12    solicitations?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      Were you involved in Assure Direct

      17    Services' sales of its services?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      What involvement did you have in Assure

      22    Direct Services' sale of its services?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 54 of 138 Page ID
                                   #:3078

                                                                     Page 63
       1             Q.      I am going to ask the same questions

       2    about Direct Document Solutions.

       3                     What involvement did you have in the

       4    operations of Direct Document Solutions?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      What involvement did you have in Direct

       9    Document Solutions' direct mail marketing?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Did you arrange for Direct Document

      14    Solutions to send direct mail to consumers?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Did you help Direct Document Solutions

      19    send direct mail to consumers?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      Did you control what Direct Document

      24    Solutions said in its direct mail solicitations?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 55 of 138 Page ID
                                   #:3079

                                                                     Page 64
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Did you know at the time what Direct

       4    Document Solutions said in its direct mail

       5    solicitations?

       6                     MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.      Were you involved in Direct Document

      10    Solutions' sales of its services?

      11                     MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.      What involvement did you have in Direct

      15    Document Solutions' sales of its services?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      I am going to ask about Secure

      20    Preparation Services.

      21                     What involvement did you have in the

      22    operations of Secure Preparation Services?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 56 of 138 Page ID
                                   #:3080

                                                                     Page 65
       1             Q.      What involvement did you have in Secure

       2    Preparation Services' direct mail marketing?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Did you arrange for Secure Preparation

       7    Services to send direct mail to consumers?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Did you help Secure Preparation

      12    Services send direct mail to consumers?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      Did you control what Secure Preparation

      17    Services said in its direct mail solicitation?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      Did you know at the time what Secure

      22    Preparation Services said in its direct mail

      23    solicitation?

      24                     MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 57 of 138 Page ID
                                   #:3081

                                                                     Page 66
       1    BY MR. REARDON:

       2             Q.      Were you involved in Secure Preparation

       3    Services' sales of its services?

       4                     MR. LEPISCOPO:      Objection, Fifth

       5    Amendment.

       6    BY MR. REARDON:

       7             Q.      What involvement did you have in Secure

       8    Preparation Services' sales of its services?

       9                     MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.      Are you familiar with a company called

      13    Automated Mailers?

      14                     MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.      Is Automated Mailers a company that

      18    sends direct mail on behalf of its clients?

      19                     MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.      Have you ever placed orders for direct

      23    mail through Automated Mailers?

      24                     MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 58 of 138 Page ID
                                   #:3082

                                                                     Page 67
       1    BY MR. REARDON:

       2             Q.       Did the five student loan debt relief

       3    Defendant companies we have been talking about use

       4    Automated Mailers to send direct mail?

       5                      MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.       Did you arrange for the student loan

       9    debt relief defendants to send direct mail through

      10    Automated Mailers?

      11                      MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Did you oversee the relationship

      15    between the student loan debt relief defendants and

      16    Automated Mailers?

      17                      MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.       Were you involved in paying the

      21    invoices that Automated Mailers sent to the student

      22    loan debt relief defendants?

      23                      MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 59 of 138 Page ID
                                   #:3083

                                                                     Page 68
       1             Q.       Are you familiar with the term

       2    "consumer report", also known as a credit report?

       3                      MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.       Are you familiar with a term

       7    "prescreened consumer reports" or "prescreened

       8    lists"?

       9                      MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.       What is your understanding of a

      13    prescreened list?

      14                      MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.       Have you ever been involved in

      18    purchasing a prescreened list?

      19                      MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.       Have you ever been involved in using a

      23    prescreened list to send direct mail?

      24                      MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 60 of 138 Page ID
                                   #:3084

                                                                     Page 69
       1    BY MR. REARDON:

       2             Q.      For today's deposition, I am going to

       3    be using the term "prescreened list" to refer to

       4    lists of consumers sold by credit bureaus that

       5    contain consumer names, addresses, and other

       6    information about the consumer's credit profile, such

       7    as the balance of the consumer's student loans.

       8                     These lists are often used in sending

       9    direct mail and are subject to certain legal

      10    requirements.

      11                     Do you understand what I mean by a

      12    prescreened list when I ask the questions today?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.     I understand and you can use it that

      15    way.

      16                     MR. REARDON:     We will proceed on the

      17    assumption that Mr. Nesheiwat understands these

      18    questions.

      19                     MR. LEPISCOPO:      That's not what I

      20    said.    He has testified to nothing.        I am just

      21    telling you I understand when you ask the questions

      22    so I can properly object.        He is not offering any

      23    yes, no, maybe, or anything to anything that you are

      24    saying.

      25                     MR. REARDON:     Okay.    Well, we are going
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 61 of 138 Page ID
                                   #:3085

                                                                     Page 70
       1    to proceed with our questions

       2    BY MR. REARDON:

       3             Q.      Mr. Nesheiwat, are you familiar with

       4    the credit bureau Experian?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      While you worked there, did Monster

       9    Loans have an account with Experian that it could use

      10    to purchase consumer reports?

      11                     MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.      Did Monster Loans apply for an account

      15    with Experian in 2015?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      Did you arrange for Monster Loans to

      20    submit its application for an account with Experian

      21    in 2015?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      Did you direct a Monster Loans employee
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 62 of 138 Page ID
                                   #:3086

                                                                     Page 71
       1    named Aaron Mason to prepare an application for an

       2    Experian account in 2015?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Why did Monster Loans apply for an

       7    account with Experian in 2015?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Did you sign Monster Loans' application

      12    for an Experian account?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      Did Experian approve Monster Loans'

      17    application for an account?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      Did Monster Loans enter into any

      22    agreements with Experian in 2015?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 63 of 138 Page ID
                                   #:3087

                                                                     Page 72
       1             Q.      Did you sign any agreements with

       2    Experian on behalf of Monster Loans in 2015?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Did you sign Experian's standard terms

       7    and conditions agreement on behalf of Monster Loans?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Did you sign an Experian document

      12    called a Pre-Screening Services Schedule on behalf of

      13    Monster Loans?

      14                     MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.      Did Experian's Pre-Screening Services

      18    Schedule indicate that Monster Loans could purchase

      19    prescreened lists?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      Did Experian approve Monster Loans for

      24    an account in 2015?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 64 of 138 Page ID
                                   #:3088

                                                                     Page 73
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.       Were you Monster Loans' primary point

       4    of contact with Experian between 2015 and April of

       5    2017?

       6                      MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.       Between 2015 and 2017, did you receive

      10    E-mails from Experian relating to Monster Loans'

      11    Experian account?

      12                      MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.       Between 2015 and April of 2017, were

      16    you the person at Monster Loans with primary

      17    responsibility for its account with Experian?

      18                      MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.       Did Monster Loans ever use its account

      22    with Experian to purchase prescreened lists?

      23                      MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 65 of 138 Page ID
                                   #:3089

                                                                     Page 74
       1             Q.      Did Monster Loans use an Experian

       2    website called iScreen to purchase prescreened lists?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Did Monster Loans begin purchasing

       7    prescreened lists from Experian in December of 2015?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Did Monster Loans purchase prescreened

      12    lists from Experian that contained information

      13    regarding consumers with student loans?

      14                     MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.      Did that information include consumers'

      18    names, addresses, and the total balances of

      19    consumers' student loans?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      Why did Monster Loans purchase

      24    prescreened lists from Experian containing

      25    information regarding consumers with student loans?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 66 of 138 Page ID
                                   #:3090

                                                                     Page 75
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      Did Monster Loans purchase prescreened

       5    lists from Experian containing information regarding

       6    consumers with student loans for the student loan

       7    debt relief defendants?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Did Monster Loans use its account with

      12    Experian to purchase prescreened lists for the

      13    student loan debt relief defendants between

      14    December 2015 and May 2017?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Did Monster Loans use prescreened lists

      19    containing information regarding consumers with

      20    student loans to market mortgage loan products?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      Did the student loan debt relief

      25    defendants use prescreened lists containing
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 67 of 138 Page ID
                                   #:3091

                                                                     Page 76
       1    information regarding consumers with student loans to

       2    market mortgage loan products?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Did the student loan debt relief

       7    defendants use prescreened lists containing

       8    information regarding consumers with student loans to

       9    market insurance?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Were you involved in purchasing

      14    prescreened lists from Experian for the student loan

      15    debt relief defendants through Monster Loans'

      16    account?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.      Did you oversee purchases of

      21    prescreened lists from Experian for the student loan

      22    debt relief defendants through Monster Loans'

      23    account?

      24                     MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 68 of 138 Page ID
                                   #:3092

                                                                     Page 77
       1    BY MR. REARDON:

       2             Q.      Did you authorize anyone to purchase

       3    prescreened lists from Experian for the student loan

       4    debt relief defendants?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Did you instruct Bill Abdel to purchase

       9    prescreened lists from Experian for the student loan

      10    debt relief defendants?

      11                     MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.      Did you instruct an individual named

      15    Max Chou to purchase prescreened lists from Experian

      16    for the student loan debt relief defendants?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.      Did you supervise the purchases of

      21    prescreened lists made through Monster Loans'

      22    Experian account?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 69 of 138 Page ID
                                   #:3093

                                                                     Page 78
       1             Q.      Were the prescreened lists purchased

       2    through Monster Loans' Experian account for the

       3    student loan debt relief defendants sent to Automated

       4    Mailers?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Did Automated Mailers use Experian

       9    prescreened lists to extend direct mail on behalf of

      10    the student loan debt relief defendants?

      11                     MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.      Did you instruct Bill Abdel and Max

      15    Chou to send prescreened lists to Automated Mailers

      16    on behalf of the student loan debt relief defendants?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.      Did you have a user name to access

      21    Experian's iScreen platform?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      Did you allow Bill Abdel and Max Chou
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 70 of 138 Page ID
                                   #:3094

                                                                     Page 79
       1    to use your user name for the Experian account?

       2                      MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.       Was Max Chou an employee of Monster

       6    Loans?

       7                      MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.       Would you instruct Max Chou to

      11    communicate with Experian using a Monster Loans'

      12    E-mail address?

      13                      MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.       Did you ever instruct Max Chou to

      17    conceal from Experian the fact that he was not an

      18    employee of Monster Loans?

      19                      MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.       Did you coordinate the purchases of

      23    prescreened lists for the student loan debt relief

      24    defendants with David Sklar?

      25                      MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 71 of 138 Page ID
                                   #:3095

                                                                     Page 80
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Did you coordinate the purchases of

       4    prescreened lists for the student loan debt relief

       5    defendants with Robert Hoose?

       6                     MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.      Did you ever negotiate with Experian to

      10    obtain lower prices for prescreened lists that

      11    Monster Loans purchased?

      12                     MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.      Did you negotiate for lower prices with

      16    Experian in order to benefit the student loan debt

      17    relief defendants?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      How many consumers' information was

      22    contained in the prescreened lists that Monster Loans

      23    purchased for the student loan debt relief

      24    defendants?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 72 of 138 Page ID
                                   #:3096

                                                                     Page 81
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.       Did Monster Loans purchase prescreened

       4    lists containing information regarding more than 7

       5    million consumers for the student loan debt relief

       6    defendants?

       7                      MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.       Did Monster Loans ever disclose to

      11    Experian that it purchased prescreened lists for the

      12    student loan debt relief defendants?

      13                      MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.       Did you ever lie to Experian about who

      17    was using the prescreened lists that Monster Loans

      18    purchased?

      19                      MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.       Did the prescreened lists that Monster

      23    Loans purchased for the student loan debt relief

      24    defendants enable those companies to market their

      25    services?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 73 of 138 Page ID
                                   #:3097

                                                                     Page 82
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      Earlier on I asked you about the fact

       5    that you held a limited partnership interest in the

       6    five student loan debt relief Defendant companies.

       7                     Did you receive distributions of

       8    profits from the student loan relief Defendants?

       9                     MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.      Did you receive distributions of

      13    profits from the student loan debt relief defendants?

      14                     MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.      Were those profits the result of sales

      18    to consumers who received direct mail marketing from

      19    the student loan debt relief defendants?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      Did the student loan debt relief

      24    defendants make sales to consumers whose contact

      25    information was obtained through Experian's
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 74 of 138 Page ID
                                   #:3098

                                                                     Page 83
       1    prescreened lists?

       2                     MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.      Were the profits that you received from

       6    the student loan debt relief defendants the result of

       7    marketing using the prescreened lists obtained from

       8    Experian?

       9                     MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11                     MR. REARDON:     This might be a good time

      12    to take a 5- to 10-minute break.          Off the record.

      13    (A recess was taken at 9:51 a.m., PST, after which

      14    the deposition resumed at 10:06 a.m., PST.)

      15                     MR. REARDON:     Let's go back on the

      16    record.

      17    BY MR. REARDON:

      18             Q.      Mr. Nesheiwat, are you there?

      19             A.      Yes.

      20             Q.      Mr. Nesheiwat, before I kind of

      21    continue with my questions, I wanted to confirm

      22    something.

      23                     Before, in earlier questions, your

      24    attorney, Mr. Lepiscopo, asserted the Fifth Amendment

      25    privilege against self-incrimination on your behalf
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 75 of 138 Page ID
                                   #:3099

                                                                     Page 84
       1    in response to many questions.         I want to confirm

       2    that you do not intend to provide answers to any of

       3    those questions based on your attorney's instruction;

       4    is that correct?

       5             A.      Yes.

       6             Q.      Mr. Nesheiwat, earlier today you may

       7    recall we also urged you to carefully consider each

       8    of the questions that we are asking in order to

       9    determine whether the Fifth Amendment would apply.

      10                     Do you recall that?

      11                     MR. LEPISCOPO:      I believe we went over

      12    this.

      13    BY MR. REARDON:

      14             Q.      Do you recall that, Mr. Nesheiwat?

      15             A.      I believe so.

      16             Q.      Okay.    Well, I will just repeat for the

      17    record that we are urging you personally to carefully

      18    consider each of the questions that we are asking in

      19    order to determine whether the Fifth Amendment

      20    applies and to carefully consider whether you can or

      21    cannot answer given your Fifth Amendment rights.

      22                     Earlier, Mr. Lepiscopo suggested that

      23    he understood our questions and that that was

      24    possibly an adequate substitute for you understanding

      25    our questions.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 76 of 138 Page ID
                                   #:3100

                                                                     Page 85
       1                     I want to make clear on the record that

       2    if you, Mr. Nesheiwat, do not understand a question,

       3    you should say so.       And, so, that is what we would

       4    ask you to do.

       5                     If you intend to assert your Fifth

       6    Amendment right in response to a question and you

       7    don't say that you don't understand a question, we

       8    are just going to assume that you understand the

       9    question.

      10                     Do you understand that?

      11                     MR. LEPISCOPO:      I am fine with that

      12    assumption, but he is not testifying -- we are not

      13    going to have that implication that he agrees with

      14    the foundation or the premise and facts asserted

      15    into your question.

      16                     So ask your questions, I will object,

      17    and we can deal with it at another time.            But he is

      18    not going to say he understands or doesn't

      19    understand his knowledge of what you are putting in

      20    his question.

      21                     MR. REARDON:     Well, I think that's not

      22    what we are getting at.        We are just getting at that

      23    Mr. Nesheiwat is making a knowing and intelligent

      24    assertion of his Fifth Amendment rights.

      25                     So, Pete, I just -- this is directed to
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 77 of 138 Page ID
                                   #:3101

                                                                     Page 86
       1    Mr. Nesheiwat and I just wanted him to kind of

       2    confirm that he understands what our position is.

       3    BY MR. REARDON:

       4             Q.      Mr. Nesheiwat, if you do not say that

       5    you don't understand a question, then we are going to

       6    assume you understand it.        If Mr. Lepiscopo asserts

       7    the Fifth Amendment on your behalf in response to a

       8    question, we are going to assume and take from that

       9    that you understood the question and are knowingly

      10    asserting your Fifth Amendment rights in response to

      11    the question.

      12                     Mr. Nesheiwat, do you understand that?

      13                     MR. LEPISCOPO:      I am not going to let

      14    him testify to facts or by implication that he

      15    understands the facts.       This is not going to serve

      16    as a waiver.

      17                     MR. REARDON:     Pete, you are breaking

      18    up constantly.      Can you relocate to a better

      19    position in your office?

      20                     MR. LEPISCOPO:      Let us try to restart

      21    the thing and see what happens.          Hold on.

      22                     Court reporter, can you read back the

      23    previous exchange?

      24                     Pete, can you respond with whatever

      25    you want to say?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 78 of 138 Page ID
                                   #:3102

                                                                     Page 87
       1                      (The referred to portions of the

       2    transcript were read back by the reporter.)

       3                      MR. REARDON:     The court reporter has

       4    just read back the statement I made earlier before

       5    noting the Bureau's position that if Mr. Nesheiwat

       6    asserts the Fifth Amendment and does not say that he

       7    doesn't understand a question that he understood the

       8    question and is knowingly asserting the Fifth

       9    Amendment.     We are noting that for the record.

      10                      Pete, do you want to make any response

      11    to that?

      12                      MR. LEPISCOPO:      Yeah, I will just

      13    object on the Fifth Amendment and just say that --

      14    and we will indicate if we don't understand the

      15    question or lack of asserting that we don't

      16    understand the question does not mean that we agree

      17    with the facts that you are putting in your

      18    question.

      19                      We are just re-asserting what I said

      20    in the beginning.

      21                      MR. REARDON:     Let us proceed.

      22    BY MR. REARDON:

      23             Q.       Mr. Nesheiwat, are you familiar with a

      24    company called Lend Tech Loans?

      25                      MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 79 of 138 Page ID
                                   #:3103

                                                                     Page 88
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      What involvement have you had with Lend

       4    Tech Loans?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Did Lend Tech Loans have an account

       9    with Experian?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Was Lend Tech Loans created in order to

      14    buy prescreened lists from Experian for its student

      15    loan debt relief defendants?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      Did you support the creation of Lend

      20    Tech Loans?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      Did you instruct Anthony Sebreros to

      25    have Lend Tech apply for an Experian account?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 80 of 138 Page ID
                                   #:3104

                                                                     Page 89
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      Did you direct Anthony Sebreros to have

       5    Lend Tech Loans buy prescreened lists from Experian

       6    for the student loan debt relief defendants?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      Are you familiar with a law called the

      11    Fair Credit Reporting Act?

      12                     MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.      Are you aware that the Bureau has

      16    alleged in this lawsuit that you violated the Fair

      17    Credit Reporting Act?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20                     MR. REARDON:     He is not going to

      21    testify as to his awareness of the case?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      Between 2015 and 2017, did you take any
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 81 of 138 Page ID
                                   #:3105

                                                                     Page 90
       1    steps to ensure that those loans complied with the

       2    Fair Credit Reporting Act?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Between 2015 and 2017, did you know

       7    whether the Fair Credit Reporting Act limited how

       8    consumer reports could be used?

       9                     MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.      Between 2015 and 2017, did you know

      13    whether the Fair Credit Reporting Act limited the

      14    purpose for which prescreened lists could be used?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Between 2015 and 2017, did you know how

      19    the Fair Credit Reporting Act limited the purposes

      20    for which prescreened lists could be used or

      21    obtained?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      Are you familiar with the concept of a
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 82 of 138 Page ID
                                   #:3106

                                                                     Page 91
       1    firm offer of credit?

       2                      MR. LEPISCOPO:      Objection, Fifth

       3    Amendment.

       4    BY MR. REARDON:

       5             Q.       What is your understanding of a firm

       6    offer of credit?

       7                      MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.       Between 2015 and 2017, were you

      11    familiar with the concept of a firm offer of credit?

      12                      MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.       Between 2015 and 2017, did you know

      16    that providing prescreened lists to the student loan

      17    debt relief defendants was a violation of the Fair

      18    Credit Reporting Act?

      19                      MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.       Between 2015 and 2017, did you ever

      23    violate the Fair Credit Reporting Act?

      24                      MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 83 of 138 Page ID
                                   #:3107

                                                                     Page 92
       1    BY MR. REARDON:

       2             Q.       Between 2015 and 2017, did you know

       3    that you were violating the Fair Credit Reporting

       4    Act?

       5                      MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.       Between 2015 and 2017, did you ever

       9    take steps to conceal violating the Fair Credit

      10    Reporting Act?

      11                      MR. LEPISCOPO:      Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Since 2017, have you violated the Fair

      15    Credit Reporting Act?

      16                      MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.       Since 2017, have you been involved in

      20    providing prescreened lists to any companies that

      21    provide debt relief services?

      22                      MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.       I am going to ask you a few questions
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 84 of 138 Page ID
                                   #:3108

                                                                     Page 93
       1    about the statements that the student loan debt

       2    relief companies made to consumers in their marketing

       3    and in their sales calls.

       4                     MR. LEPISCOPO:      Objection, Fifth

       5    Amendment.

       6    BY MR. REARDON:

       7             Q.      That wasn't a question.        The statement

       8    was that I am going to ask a few questions about the

       9    statements that the student loan debt relief

      10    companies made to consumers in their marketing and

      11    sales calls.

      12                     Here is the question.       I asked you

      13    earlier about whether the student loan debt relief

      14    defendants offered to assist consumers with

      15    consolidating their federal student loans, and I

      16    think you invoked the Fifth Amendment for that

      17    question.

      18                     Are you familiar with consolidation of

      19    a federal student loan?

      20                     MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.      What is your understanding of a federal

      24    student loan, consolidated loan?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 85 of 138 Page ID
                                   #:3109

                                                                     Page 94
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Were you familiar with consolidated

       4    federal student loans between 2015 and 2017?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      What are the effects of consolidating a

       9    federal student loan?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Do you understand the effects of

      14    consolidating federal student loans between 2015 and

      15    2017?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      What are the benefits to a consumer of

      20    consolidating a federal student loan?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      Did you understand those benefits

      25    between 2015 and 2017?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 86 of 138 Page ID
                                   #:3110

                                                                     Page 95
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      Did the student loan debt relief

       5    defendants make representations to consumers about

       6    the benefits of consolidating student loans?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      Did you know between 2015 and 2017 what

      11    representations the student loan debt relief

      12    defendants made to consumers about the benefits of

      13    consolidating federal student loans?

      14                     MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.      Did the student loan debt relief

      18    defendants represent that through their services

      19    consumers would receive a lower interest rate on

      20    their federal student loans?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      Did the student loan debt relief

      25    defendants represent that consumers will receive a
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 87 of 138 Page ID
                                   #:3111

                                                                     Page 96
       1    lower interest rate on their federal student loans by

       2    consolidating?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Did the student loan debt relief

       7    defendants make representations about getting a lower

       8    interest rate by consolidating in their direct

       9    mailing solicitations?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      At the time did you know about the

      14    representations about lower interest rates in the

      15    student loan debt relief defendants' direct mail

      16    solicitations?

      17                     MR. LEPISCOPO:      Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.      Did you participate in sending direct

      21    mail solicitations that made representations that

      22    they would have a lower interest rate by

      23    consolidating?

      24                     MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 88 of 138 Page ID
                                   #:3112

                                                                     Page 97
       1    BY MR. REARDON:

       2             Q.      Did you supervise the sending of direct

       3    mail solicitations that made representations about

       4    getting a lower interest rate by consolidating?

       5                     MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.      Did the student debt relief Defendants

       9    make representations about the benefits of

      10    consolidating a federal student loan during sales

      11    calls?

      12                     MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.      At the time did you know about the

      16    representations about lower interest rates that the

      17    student loan debt relief defendants made in sales

      18    calls?

      19                     MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.      Did you authorize the student loan debt

      23    relief defendants to make representations about

      24    getting a lower interest rate during sales calls?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 89 of 138 Page ID
                                   #:3113

                                                                     Page 98
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Did the student loan debt relief

       4    defendants represent that consolidating would cause

       5    consumers to get a lower interest rate?

       6                     MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.      Did you know between 2015 and 2017 that

      10    the student loan debt relief defendants represented

      11    that consolidating would cause consumers to get a

      12    lower interest rate?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      During that period, did consolidating

      17    federal student loans cause consumers to get a lower

      18    interest rate?

      19                     MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.      During that period did you know whether

      23    consolidation of federal loans caused consumers to

      24    get a lower interest rate?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 90 of 138 Page ID
                                   #:3114

                                                                     Page 99
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Did the student loan debt relief

       4    defendants represent that it was necessary to

       5    consolidate to get a lower interest rate?

       6                     MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.      Did you know between 2015 and 2017 that

      10    the student loan debt relief defendants represented

      11    that it was necessary to consolidate to get a lower

      12    interest rate?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      During that period, was it necessary

      17    for consumers to consolidate their student loans to

      18    get a lower interest rate?

      19                     MR. LEPISCOPO:      Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.      During that period, did you know

      23    whether it was necessary for consumers to consolidate

      24    their student loans to get a lower interest rate?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 91 of 138 Page ID
                                   #:3115

                                                                    Page 100
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Was the student loan debt relief

       4    defendants representations to consumers about getting

       5    a lower interest rate true?

       6                     MR. LEPISCOPO:      Objection, Fifth

       7    Amendment.

       8    BY MR. REARDON:

       9             Q.      Did consumers ever complain about the

      10    student loan debt relief defendants' representations

      11    to consumers about getting a lower interest rate?

      12                     MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.      Between 2015 and 2017, were you aware

      16    of consumer complaints about the representations to

      17    consumers about getting a lower interest rate?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      Between 2015 and 2017, did you do

      22    anything to ensure that the student loan debt relief

      23    defendants' representations to consumers about

      24    getting a lower interest rate was true?

      25                     MR. LEPISCOPO:      Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 92 of 138 Page ID
                                   #:3116

                                                                    Page 101
       1    Amendment.

       2    BY MR. REARDON:

       3             Q.      Between 2015 and 2017, did you know

       4    that student loan debt relief defendants were making

       5    false statements to consumers about getting a lower

       6    interest rate on their federal student loans?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      Between 2015 and 2017, did you know

      11    that student loan relief Defendants were making

      12    misleading statements to consumers about getting a

      13    lower interest rate on their student loans?

      14                     MR. LEPISCOPO:      Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.      Between 2015 and 2017, did you provide

      18    assistance to the student loan debt relief defendants

      19    while knowing that they were making false statements

      20    to consumers about a lower interest rate?

      21                     MR. LEPISCOPO:      Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.      During their sales calls, did the

      25    student loan debt relief defendants make
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 93 of 138 Page ID
                                   #:3117

                                                                    Page 102
       1    representations to consumers about the consumers

       2    receiving an improved credit score?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Did the student loan debt relief

       7    defendants represent to consumers that their service

       8    would cause consumers' credit scores to improve?

       9                     MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.      Did the student loan debt relief

      13    defendants represent that consumers' credit scores

      14    would improve if the consumers consolidated their

      15    federal student loans?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      Did the student loan debt relief

      20    defendants represent to consumers that having

      21    multiple student loans had a very big impact on their

      22    credit?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 94 of 138 Page ID
                                   #:3118

                                                                    Page 103
       1             Q.       Did the student loan debt relief

       2    defendants sales representatives ever make up fake

       3    numbers about how much credit scores were going to

       4    improve with their services?

       5                      MR. LEPISCOPO:      Objection, Fifth

       6    Amendment.

       7    BY MR. REARDON:

       8             Q.       Between 2015 and 2017, did you know

       9    that the student loan debt relief defendants

      10    represented to consumers that their services would

      11    cause consumers' credit scores to improve?

      12                      MR. LEPISCOPO:      Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.       Between 2015 and 2017, did you know

      16    that the student loan debt relief defendants

      17    represented to consumers that their credit scores

      18    would improve if the consumers consolidated their

      19    federal student loans?

      20                      MR. LEPISCOPO:      Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.       Did you instruct the student loan debt

      24    relief defendants to make representations about

      25    improved credit scores during sales calls?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 95 of 138 Page ID
                                   #:3119

                                                                    Page 104
       1                     MR. LEPISCOPO:      Objection, Fifth

       2    Amendment.

       3    BY MR. REARDON:

       4             Q.      Earlier we spoke a little bit about the

       5    scripts that the student loan debt relief defendants

       6    used during sales calls.        Did the scripts that the

       7    student loan debt relief defendants used make

       8    statements about consumers' credit scores improving

       9    with the companies' services?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Did you instruct Docu Prep Center to

      14    use scripts that contained statements about

      15    consumers' credit scores improving with its services?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      Did you instruct any of the other four

      20    student loan debt relief defendants to use scripts

      21    that contained statements about consumers' credit

      22    scores improving through those companies' services?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 96 of 138 Page ID
                                   #:3120

                                                                    Page 105
       1             Q.      Between 2015 and 2017, did the student

       2    loan debt relief defendants' services, in fact, cause

       3    consumers' credit scores to improve?

       4                     MR. LEPISCOPO:      Objection, Fifth

       5    Amendment.

       6    BY MR. REARDON:

       7             Q.      Between 2015 and 2017, did

       8    consolidating federal student loans cause consumers'

       9    credit scores to improve?

      10                     MR. LEPISCOPO:      Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.      Were the student loan debt relief

      14    defendants' representations to consumers about credit

      15    scores true?

      16                     MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.      Did consumers ever complain about the

      20    student loan debt relief defendants' representations

      21    to consumers about getting an improved credit score?

      22                     MR. LEPISCOPO:      Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.      What was the basis of the student loan
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 97 of 138 Page ID
                                   #:3121

                                                                    Page 106
       1    debt relief defendants' representations to consumers

       2    about getting an improved credit score?

       3                      MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.       Was there any factual basis for the

       7    student loan debt relief defendants' representations

       8    to consumers about getting an improved credit score?

       9                      MR. LEPISCOPO:      Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.       Between 2015 and 2017, did you do

      13    anything to ensure that the student loan debt relief

      14    defendants' representations to consumers about

      15    getting an improved credit score was true?

      16                      MR. LEPISCOPO:      Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.       To your knowledge, between 2015 and

      20    2017, did anyone associated with the student loan

      21    debt relief defendants do anything to ensure that

      22    their representations to consumers about getting an

      23    improved credit score were true?

      24                      MR. LEPISCOPO:      Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 98 of 138 Page ID
                                   #:3122

                                                                    Page 107
       1    BY MR. REARDON:

       2             Q.      Between 2015 and 2017, did you know

       3    that the student loan debt relief defendants were

       4    making false statements to consumers about improving

       5    their credit scores by consolidating their student

       6    loans?

       7                     MR. LEPISCOPO:      Objection, Fifth

       8    Amendment.

       9    BY MR. REARDON:

      10             Q.      Between 2015 and 2017, did you know

      11    that the student loan debt relief defendants were

      12    making misleading statements to consumers about

      13    improving their credit score by consolidating their

      14    student loans?

      15                     MR. LEPISCOPO:      Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.      Between 2015 and 2017, did you provide

      19    assistance to the student loan debt relief defendants

      20    while knowing that they were making false statements

      21    to consumers about improving their credit scores by

      22    consolidating loans?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 99 of 138 Page ID
                                   #:3123

                                                                    Page 108
       1             Q.      Do you know what a student loan

       2    servicer is?

       3                     MR. LEPISCOPO:      Objection, Fifth

       4    Amendment.

       5    BY MR. REARDON:

       6             Q.      Was the United States Department of

       7    Education known as a student loan servicer?

       8                     MR. LEPISCOPO:      Objection, Fifth

       9    Amendment.

      10    BY MR. REARDON:

      11             Q.      Do consumers with federal student loans

      12    have a servicer who administers their loans?

      13                     MR. LEPISCOPO:      Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.      Do servicers handle things like

      17    collecting on student loans?

      18                     MR. LEPISCOPO:      Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.      What other things do student loan

      22    servicers do?

      23                     MR. LEPISCOPO:      Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 100 of 138 Page ID
                                    #:3124

                                                                    Page 109
        1            Q.       Between 2015 and 2017, did Docu Prep

        2   Center ever make representations to consumers about

        3   the effect of consolidating their federal student

        4   loans on who the servicer would be?

        5                     MR. LEPISCOPO:     Objection, Fifth

        6   Amendment.

        7   BY MR. REARDON:

        8            Q.       Between 2015 and 2017, did Docu Prep

        9   Center represent to consumers that the Department of

      10    Education would become the, quote, new servicer,

      11    close quote, for the consumers' loans after the loans

      12    were consolidated?

      13                      MR. LEPISCOPO:     Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.       How often did Docu Prep Center tell

      17    consumers that the Department of Education would

      18    become the new servicer for the consumers' loans

      19    after the loans were consolidated?

      20                      MR. LEPISCOPO:     Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.       Did Docu Prep Center tell consumers

      24    that they would not have to interact with a loan

      25    servicer after consolidating loans?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 101 of 138 Page ID
                                    #:3125

                                                                    Page 110
        1                     MR. LEPISCOPO:     Objection, Fifth

        2   Amendment.

        3   BY MR. REARDON:

        4            Q.       Did Docu Prep Center tell consumers

        5   that they would just be able to interact directly

        6   with the Department of Education after consolidating

        7   their loans?

        8                     MR. LEPISCOPO:     Objection, Fifth

        9   Amendment.

      10    BY MR. REARDON:

      11             Q.       Did Docu Prep Center make negative and

      12    disparaging statements about student loan servicers?

      13                      MR. LEPISCOPO:     Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.       Between 2015 and 2017, did the

      17    Department of Education, in fact, become a servicer

      18    for consumers' student loans after the loans were

      19    consolidated?

      20                      MR. LEPISCOPO:     Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.       Were Docu Prep Center's statements that

      24    the Department of Education would become the new

      25    servicer for the consumers' loans truthful?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 102 of 138 Page ID
                                    #:3126

                                                                    Page 111
        1                     MR. LEPISCOPO:     Objection, Fifth

        2   Amendment.

        3   BY MR. REARDON:

        4            Q.       Why did Docu Prep Center represent the

        5   Department of Education would become the new servicer

        6   for consolidated loans?

        7                     MR. LEPISCOPO:     Objection, Fifth

        8   Amendment.

        9   BY MR. REARDON:

      10             Q.       Between 2015 and 2017, did you know

      11    that Docu Prep Center represented to consumers that

      12    the Department of Education would become the new

      13    servicer of consumers' loans if they consolidated?

      14                      MR. LEPISCOPO:     Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.       Did you direct and instruct Docu Prep

      18    to make representations about the Department of

      19    Education becoming the consumers' new servicer?

      20                      MR. LEPISCOPO:     Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.       Did the scripts used by Docu Prep

      24    Center contain information about the Department of

      25    Education becoming the new servicer if consumers
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 103 of 138 Page ID
                                    #:3127

                                                                    Page 112
        1    consolidated?

        2                     MR. LEPISCOPO:      Objection, Fifth

        3    Amendment.

        4    BY MR. REARDON:

        5            Q.       Did you instruct Docu Prep Center to

        6    use scripts that contained statements about the

        7    Department of Education becoming consumers' new

        8    servicer?

        9                     MR. LEPISCOPO:      Objection, Fifth

      10     Amendment.

      11     BY MR. REARDON:

      12             Q.       Between 2015 and 2017, did you do

      13     anything to ensure that Docu Prep Center's

      14     representations in its sales scripts were true?

      15                      MR. LEPISCOPO:      Objection, Fifth

      16     Amendment.

      17     BY MR. REARDON:

      18             Q.       Between 2015 and 2017, did you do

      19     anything to ensure that Docu Prep Center's

      20     representations about the identity of consumers'

      21     servicer were true?

      22                      MR. LEPISCOPO:      Objection, Fifth

      23     Amendment.

      24     BY MR. REARDON:

      25             Q.       Between 2015 and 2017, did Docu Prep
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 104 of 138 Page ID
                                    #:3128

                                                                    Page 113
        1   Center hear any complaints about statements that the

        2   Department of Education would become consumers' new

        3   servicer?

        4                     MR. LEPISCOPO:     Objection, Fifth

        5   Amendment.

        6   BY MR. REARDON:

        7            Q.       During that time period, were you aware

        8   of any consumer complaints about Docu Prep's

        9   representations that the Department of Education

      10    would become the new server of consumers' loans?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Between 2015 and 2017, did you know

      15    that Docu Prep made false statements to consumers

      16    about the Department of Education becoming the new

      17    servicer of consumers' student loans?

      18                      MR. LEPISCOPO:     Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.       Between 2015 and 2017, did you provide

      22    assistance to Docu Prep Center while knowing that it

      23    was making false statements to consumers about the

      24    Department of Education becoming the next servicer on

      25    consumers' student loans?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 105 of 138 Page ID
                                    #:3129

                                                                    Page 114
        1                     MR. LEPISCOPO:      Objection, Fifth

        2    Amendment.

        3    BY MR. REARDON:

        4            Q.       What involvement did you have in the

        5    student loan debt relief defendants' collection of

        6    fees?

        7                     MR. LEPISCOPO:      Objection, Fifth

        8    Amendment.

        9    BY MR. REARDON:

      10             Q.       What do you know about how the student

      11     loan debt relief defendants collected fees?

      12                      MR. LEPISCOPO:      Objection, Fifth

      13     Amendment.

      14     BY MR. REARDON:

      15             Q.       What was the amount of the fees that

      16     the student loan debt relief defendants charged

      17     consumers for their services?

      18                      MR. LEPISCOPO:      Objection, Fifth

      19     Amendment.

      20     BY MR. REARDON:

      21             Q.       What services did consumers receive in

      22     exchange for these fees?

      23                      MR. LEPISCOPO:      Objection, Fifth

      24     Amendment.

      25     BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 106 of 138 Page ID
                                    #:3130

                                                                    Page 115
        1            Q.       At what point in the sales process did

        2   the student loan debt relief defendants collect their

        3   fees from consumers?

        4                     MR. LEPISCOPO:     Objection, Fifth

        5   Amendment.

        6   BY MR. REARDON:

        7            Q.       How long after consumers enrolled with

        8   the student loan debt relief defendants did consumers

        9   pay the fees?

      10                      MR. LEPISCOPO:     Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.       Can you provide a time range?

      14                      MR. LEPISCOPO:     Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.       How long did it take for the

      18    applications that the student loan debt relief

      19    defendants prepared for consumers to be approved by

      20    the Department of Education or its servicers?

      21                      MR. LEPISCOPO:     Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.       How long after consumers enrolled with

      25    the student loan debt relief defendants did the
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 107 of 138 Page ID
                                    #:3131

                                                                    Page 116
        1   consumers make payments under the new terms of their

        2   student loans?

        3                     MR. LEPISCOPO:     Objection, Fifth

        4   Amendment.

        5   BY MR. REARDON:

        6            Q.       Would it generally be more than three

        7   months that they began making payments under the new

        8   terms of their student loans?

        9                     MR. LEPISCOPO:     Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.       Did the student loan debt relief

      13    defendants receive consumers' fees for their services

      14    before consumers' consolidation applications were

      15    approved?

      16                      MR. LEPISCOPO:     Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.       Did the student loan debt relief

      20    defendants receive consumers' fees for their services

      21    before consumers made their first payment following

      22    the consolidation of their federal student loans?

      23                      MR. LEPISCOPO:     Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 108 of 138 Page ID
                                    #:3132

                                                                    Page 117
        1            Q.       Did the student loan debt relief

        2   defendants receive consumers' fees for their services

        3   before consumers' loan repayment plan applications

        4   were approved?

        5                     MR. LEPISCOPO:     Objection, Fifth

        6   Amendment.

        7   BY MR. REARDON:

        8            Q.       Did the student loan debt relief

        9   defendants receive consumers' fees for their services

      10    before the consumers made a payment following

      11    enrollment in their new repayment plans?

      12                      MR. LEPISCOPO:     Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.       Did the student loan debt relief

      16    defendants receive consumers' fees for their services

      17    before consumers' loan forgiveness applications were

      18    approved?

      19                      MR. LEPISCOPO:     Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.       Did the student loan debt relief

      23    defendants receive consumers' fees for their services

      24    before consumers made their first payment following

      25    their loan forgiveness plans?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 109 of 138 Page ID
                                    #:3133

                                                                    Page 118
        1                     MR. LEPISCOPO:     Objection, Fifth

        2   Amendment.

        3   BY MR. REARDON:

        4            Q.       Do you know what a forbearance on a

        5   loan is?

        6                     MR. LEPISCOPO:     Objection, Fifth

        7   Amendment.

        8   BY MR. REARDON:

        9            Q.       Are you familiar with how forbearance

      10    works?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Did the student loan debt relief

      15    defendants offer to assist consumers with putting

      16    their federal student loans into forbearance?

      17                      MR. LEPISCOPO:     Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.       How long were the forbearances that the

      21    student loan debt relief defendants applied for?

      22                      MR. LEPISCOPO:     Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.       Did the student loan debt relief
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 110 of 138 Page ID
                                    #:3134

                                                                    Page 119
        1   defendants receive consumers' fees for services

        2   before consumers' period of forbearance ended?

        3                     MR. LEPISCOPO:     Objection, Fifth

        4   Amendment.

        5   BY MR. REARDON:

        6            Q.       Did the student loan debt relief

        7   defendants receive consumers' fees for their services

        8   before consumers made their first payment after

        9   forbearance?

      10                      MR. LEPISCOPO:     Objection, Fifth

      11    Amendment.

      12    BY MR. REARDON:

      13             Q.       Did the student loan debt relief

      14    defendants wait to take their fees until after

      15    consumers made the first payment on the altered terms

      16    of their student loans?

      17                      MR. LEPISCOPO:     Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.       Between 2015 and 2017, do you know how

      21    soon after enrollment the student loan debt relief

      22    defendants collected consumers' fees?

      23                      MR. LEPISCOPO:     Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 111 of 138 Page ID
                                    #:3135

                                                                    Page 120
        1            Q.       Between 2015 and 2017, did you

        2   participate in the student loan debt relief

        3   defendants' collection of consumers' fees in any way?

        4                     MR. LEPISCOPO:     Objection, Fifth

        5   Amendment.

        6   BY MR. REARDON:

        7            Q.       Between 2015 and 2017, did you provide

        8   any instructions to the student loan debt relief

        9   defendants regarding their collection of consumers'

      10    fees?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Between 2015 and 2017, did you know

      15    that the student loan debt relief defendants received

      16    consumers' fees before consumers' applications were

      17    approved?

      18                      MR. LEPISCOPO:     Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.       Between 2015 and 2017, did you know

      22    that the student loan debt relief defendants received

      23    consumers' fees before consumers made the first

      24    payment under the altered terms of their student

      25    loans?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 112 of 138 Page ID
                                    #:3136

                                                                    Page 121
        1                     MR. LEPISCOPO:     Objection, Fifth

        2   Amendment.

        3   BY MR. REARDON:

        4            Q.       Between 2015 and 2017, did the student

        5   loan debt relief defendants sell their services over

        6   the telephone?

        7                     MR. LEPISCOPO:     Objection, Fifth

        8   Amendment.

        9   BY MR. REARDON:

      10             Q.       Was that something you were aware of at

      11    the time?

      12                      MR. LEPISCOPO:     Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.       Between 2015 and 2017, did you arrange

      16    for Docu Prep Center to provide services to consumers

      17    with student loans?

      18                      MR. LEPISCOPO:     Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.       Between 2015 and 2017, did you provide

      22    any assistance or support to the student loan debt

      23    relief defendants?

      24                      MR. LEPISCOPO:     Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 113 of 138 Page ID
                                    #:3137

                                                                    Page 122
        1   BY MR. REARDON:

        2            Q.       Between 2015 and 2017, did you assist

        3   the student loan debt relief defendants by arranging

        4   for them to use marketing lists obtained through

        5   Monster Loans' Experian account?

        6                     MR. LEPISCOPO:     Objection, Fifth

        7   Amendment.

        8   BY MR. REARDON:

        9            Q.       Are you familiar with a law known as

      10    the Telemarketing Sales Rule?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Are you aware that in this lawsuit the

      15    Bureau has alleged that you violated the

      16    Telemarketing Sales Rule between 2015 and 2017, Mr.

      17    Nesheiwat?

      18             A.       Yes.

      19             Q.       Between 2015 and 2017, were you

      20    familiar with the Telemarketing Sales Rule?

      21                      MR. LEPISCOPO:     Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.       Are you familiar with the concept of an

      25    advanced fee?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 114 of 138 Page ID
                                    #:3138

                                                                    Page 123
        1                     MR. LEPISCOPO:      Objection, Fifth

        2    Amendment.

        3    BY MR. REARDON:

        4            Q.       Between 2015 and 2017, did you know

        5    that the Telemarketing Sales Rule prohibited

        6    companies from charging advanced fees under certain

        7    circumstances?

        8                     MR. LEPISCOPO:      Objection, Fifth

        9    Amendment.

      10     BY MR. REARDON:

      11             Q.       Between 2015 and 2017, were you

      12     familiar with the Telemarketing Sales Rule's

      13     provisions regarding the collection of advanced fees

      14     for debt relief services?

      15                      MR. LEPISCOPO:      Objection, Fifth

      16     Amendment.

      17     BY MR. REARDON:

      18             Q.       Between 2015 and 2017, did you know

      19     whether the Telemarketing Sales Rule's advanced fee

      20     provision applied to the student loan debt relief

      21     defendants?

      22                      MR. LEPISCOPO:      Objection, Fifth

      23     Amendment.

      24     BY MR. REARDON:

      25             Q.       Between 2015 and 2017, did you ever
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 115 of 138 Page ID
                                    #:3139

                                                                    Page 124
        1   have discussions, either orally or in writing, with

        2   others involved in operating the student loan debt

        3   relief defendants regarding the TSR's advanced fee

        4   provisions?

        5                     MR. LEPISCOPO:     Objection, Fifth

        6   Amendment.

        7   BY MR. REARDON:

        8            Q.       I may use the phrase TSR as a shorthand

        9   for Telemarketing Sales Rule, if that's okay.

      10                      MR. LEPISCOPO:     That is fine.

      11    BY MR. REARDON:

      12             Q.       Mr. Nesheiwat, between 2015 and 2017,

      13    did you ever receive any E-mails regarding the TSR's

      14    advanced fee provision?

      15                      MR. LEPISCOPO:     Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.       Between 2015 and 2017, did you ever

      19    receive any E-mails regarding how the TSR's advanced

      20    fee provision might apply to the student loan debt

      21    relief defendants?

      22                      MR. LEPISCOPO:     Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.       Between 2015 and 2017, were you aware
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 116 of 138 Page ID
                                    #:3140

                                                                    Page 125
        1   of any lawsuits property by government regulators to

        2   enforce the TSR's advanced fee provisions against

        3   companies similar to the student loan debt relief

        4   defendants?

        5                     MR. LEPISCOPO:     Objection, Fifth

        6   Amendment.

        7   BY MR. REARDON:

        8            Q.       In 2015, did Docu Prep Center change

        9   the payment processor it used for ACH transactions to

      10    a company known as Reliant Account Management or RAM?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Were you aware of that switch to the

      15    payment processor RAM at the time?

      16                      MR. LEPISCOPO:     Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.       Did Docu Prep Center change to use RAM

      20    as its payment processor because its previous payment

      21    processor planned to change its processes to comply

      22    with the TSR's advanced fee provisions?

      23                      MR. LEPISCOPO:     Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 117 of 138 Page ID
                                    #:3141

                                                                    Page 126
        1            Q.       Is that something you were aware of at

        2   the time?

        3                     MR. LEPISCOPO:     Objection, Fifth

        4   Amendment.

        5   BY MR. REARDON:

        6            Q.       Did Docu Prep Center change to RAM in

        7   order to avoid having to comply with the TSR's

        8   advanced fee provision?

        9                     MR. LEPISCOPO:     Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.       Did you approve of Docu Prep Center's

      13    change to RAM at the time?

      14                      MR. LEPISCOPO:     Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.       Between 2015 and 2017, did you take any

      18    steps to ensure that the student loan debt relief

      19    defendants complied with the Telemarketing Sales

      20    Rule's provisions relating to advanced fees?

      21                      MR. LEPISCOPO:     Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.       Between 2015 and 2017, did you know how

      25    the student loan debt relief defendants charged their
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 118 of 138 Page ID
                                    #:3142

                                                                    Page 127
        1   fees violated the Telemarketing Sales Rule?

        2                     MR. LEPISCOPO:     Objection, Fifth

        3   Amendment.

        4   BY MR. REARDON:

        5            Q.       Between 2015 and 2017, did you

        6   personally violate the Telemarketing Sales Rule's

        7   advanced fee provision?

        8                     MR. LEPISCOPO:     Objection, Fifth

        9   Amendment.

      10    BY MR. REARDON:

      11             Q.       Between 2015 and 2017, did you provide

      12    assistance to the student loan debt relief defendants

      13    while knowing that they were violating the

      14    Telemarketing Sales Rule?

      15                      MR. LEPISCOPO:     Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.       Did you have a Monster Loans E-mail

      19    account while you worked at Monster Loans?

      20                      MR. LEPISCOPO:     Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.       Was the E-mail address for your Monster

      24    Loans E-mail account jawad@monsterloans.com?

      25                      MR. LEPISCOPO:     Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 119 of 138 Page ID
                                    #:3143

                                                                    Page 128
        1   Amendment.

        2   BY MR. REARDON:

        3            Q.       Did you use that E-mail account to send

        4   and receive E-mails relating to Monster Loans'

        5   mortgage business?

        6                     MR. LEPISCOPO:     Objection, Fifth

        7   Amendment.

        8   BY MR. REARDON:

        9            Q.       Did you use your Monster Loans E-mail

      10    account to send E-mails relating to the business

      11    activities of the student loan debt relief

      12    defendants?

      13                      MR. LEPISCOPO:     Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.       Did you keep E-mails that were sent and

      17    received using your Monster Loans E-mail account as a

      18    regular practice?

      19                      MR. LEPISCOPO:     Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.       Did Monster Loans keep E-mails that

      23    were sent and received from your Monster Loans E-mail

      24    account as a regular practice?

      25                      MR. LEPISCOPO:     Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 120 of 138 Page ID
                                    #:3144

                                                                    Page 129
        1    Amendment.

        2    BY MR. REARDON:

        3            Q.       Do the E-mails that you sent and

        4    received through your Monster Loans E-mail account

        5    reflect Monster Loans' regular business activities?

        6                     MR. LEPISCOPO:      Objection, Fifth

        7    Amendment.

        8    BY MR. REARDON:

        9            Q.       Do the E-mails that you sent and

      10     received through your Monster Loans E-mail account

      11     also reflect the regular business activities of the

      12     student loan debt relief defendants?

      13                      MR. LEPISCOPO:      Objection, Fifth

      14     Amendment.

      15     BY MR. REARDON:

      16             Q.       Were the E-mails that you sent and

      17     received through your Monster Loans E-mail account

      18     created at or near the time of the occurrence of the

      19     matters described in those E-mails?

      20                      MR. LEPISCOPO:      Objection, Fifth

      21     Amendment.

      22     BY MR. REARDON:

      23             Q.       When you sent E-mails through your

      24     Monster Loans E-mail account, did you have knowledge

      25     of the matters described in the E-mails that you
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 121 of 138 Page ID
                                    #:3145

                                                                    Page 130
        1    sent?

        2                     MR. LEPISCOPO:      Objection, Fifth

        3    Amendment.

        4    BY MR. REARDON:

        5            Q.       When you received E-mails through your

        6    Monster Loans E-mail account, did the persons who

        7    sent E-mails to you have knowledge of the matters

        8    described in the E-mails that you received?

        9                     MR. LEPISCOPO:      Objection, Fifth

      10     Amendment.

      11     BY MR. REARDON:

      12             Q.       To your knowledge, has anyone besides

      13     you ever sent an E-mail from your Monster Loans

      14     E-mail account?

      15                      MR. LEPISCOPO:      Objection, Fifth

      16     Amendment.

      17     BY MR. REARDON:

      18             Q.       Are you aware that Monster Loans

      19     previously produced to the Bureau E-mails that were

      20     sent or received through your Monster Loans E-mail

      21     account?

      22                      MR. LEPISCOPO:      Objection, Fifth

      23     Amendment.

      24     BY MR. REARDON:

      25             Q.       Are you aware that the Bureau has
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 122 of 138 Page ID
                                    #:3146

                                                                    Page 131
        1   produced those E-mails to you in discovery in this

        2   litigation?

        3                     MR. LEPISCOPO:     Objection, Fifth

        4   Amendment.

        5   BY MR. REARDON:

        6            Q.       Do you have any reason to doubt that

        7   the E-mails that Monster Loans produced from your

        8   E-mail account are authentic?

        9                     MR. LEPISCOPO:     Objection, Fifth

      10    Amendment.

      11    BY MR. REARDON:

      12             Q.       Do you have any reason to believe that

      13    the E-mails are untrustworthy in any way?

      14                      MR. LEPISCOPO:     Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.       Are you aware that Experian previously

      18    produced to the Bureau documents relating to Monster

      19    Loans' Experian account?

      20                      MR. LEPISCOPO:     Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.       Are you aware that the Bureau has

      24    produced those Experian documents to you in discovery

      25    in this case?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 123 of 138 Page ID
                                    #:3147

                                                                    Page 132
        1                     MR. LEPISCOPO:     Objection, Fifth

        2   Amendment.

        3   BY MR. REARDON:

        4            Q.       Are you aware that many of the Experian

        5   documents that the Bureau has produced to you have

        6   your name on them?

        7                     MR. LEPISCOPO:     Objection, Fifth

        8   Amendment.

        9   BY MR. REARDON:

      10             Q.       Do you have any reason to doubt that

      11    those Experian documents are authentic?

      12                      MR. LEPISCOPO:     Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.       Are you aware that the mailing house

      16    Automated Mailers previously produced to the Bureau

      17    E-mails and other documents relating to the marketing

      18    activities of the student loan debt relief companies?

      19                      MR. LEPISCOPO:     Objection, Fifth

      20    Amendment.

      21    BY MR. REARDON:

      22             Q.       Are you aware that the Bureau has

      23    produced those Automated Mailers to you in discovery

      24    in this litigation?

      25                      MR. LEPISCOPO:     Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 124 of 138 Page ID
                                    #:3148

                                                                    Page 133
        1   Amendment.

        2   BY MR. REARDON:

        3            Q.       Are you aware that many of the E-mails

        4   Automated Mailers produced were sent to or from your

        5   Monster Loans E-mail address?

        6                     MR. LEPISCOPO:     Objection, Fifth

        7   Amendment.

        8   BY MR. REARDON:

        9            Q.       Do you have any reason to doubt that

      10    those Automated Mailers documents are authentic?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Do you have any reason to believe that

      15    those Automated Mailers are untrustworthy in any way?

      16                      MR. LEPISCOPO:     Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.       Going back to the Experian records, do

      20    you have any reason to believe that the Experian

      21    documents that the Bureau received from Experian and

      22    then produced to you are untrustworthy in any way?

      23                      MR. LEPISCOPO:     Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 125 of 138 Page ID
                                    #:3149

                                                                    Page 134
        1            Q.       Earlier I asked some questions about

        2   you holding a limited partnership interest in each of

        3   the student loan debt relief defendants.            Did you

        4   receive distribution of profits from the student loan

        5   debt relief defendants?

        6                     MR. LEPISCOPO:     Objection, Fifth

        7   Amendment.

        8   BY MR. REARDON:

        9            Q.       How much in total distributions did you

      10    receive from the student loan debt relief defendants?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Between 2015 and 2017, did you

      15    knowingly violate the Fair Credit Reporting Act in

      16    order to receive profits from the student loan debt

      17    relief defendants?

      18                      MR. LEPISCOPO:     Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.       Between 2015 and 2017, did you

      22    knowingly violate the Telemarketing Sales Rule's

      23    advanced fee provision in order to receive profits

      24    from the student loan debt relief defendants?

      25                      MR. LEPISCOPO:     Objection, Fifth
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 126 of 138 Page ID
                                    #:3150

                                                                    Page 135
        1   Amendment.

        2   BY MR. REARDON:

        3            Q.       Between 2015 and 2017, did you provide

        4   assistance to the student loan debt relief defendants

        5   while knowing that they were violating the

        6   Telemarketing Sales Rule's advanced fee provision in

        7   order to receive profits?

        8                     MR. LEPISCOPO:     Objection, Fifth

        9   Amendment.

      10    BY MR. REARDON:

      11             Q.       Between 2015 and 2017, did you provide

      12    assistance to the student loan debt relief defendants

      13    while knowing that they were making false statements

      14    to consumers in order to receive profits?

      15                      MR. LEPISCOPO:     Objection, Fifth

      16    Amendment.

      17    BY MR. REARDON:

      18             Q.       So far today we have been talking about

      19    the five student loan debt relief defendant

      20    companies, Docu Prep Center, Certified Docu Prep

      21    Services, Direct Document Solutions, and Secure

      22    Preparation Services.        We have also talked about

      23    Monster Loans.

      24                      I also want to ask you some questions

      25    about your involvement in other companies since 2017.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 127 of 138 Page ID
                                    #:3151

                                                                    Page 136
        1                     Since 2017, have you engaged in any of

        2   the conduct alleged in the Bureau's complaint against

        3   you through any companies besides the student loan

        4   debt relief defendants and Monster Loans?

        5                     MR. LEPISCOPO:     Objection, Fifth

        6   Amendment.

        7   BY MR. REARDON:

        8            Q.       Since 2017, have you provided

        9   prescreened lists to any companies that lacked a

      10    permissible purpose to use those lists?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Since 2017, have you violated the

      15    Telemarketing Sales Rule's advanced fee prohibition

      16    through any other companies?

      17                      MR. LEPISCOPO:     Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.       Since 2017, have you engaged in any

      21    deceptive acts or practices through any other

      22    companies?

      23                      MR. LEPISCOPO:     Objection, Fifth

      24    Amendment.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 128 of 138 Page ID
                                    #:3152

                                                                    Page 137
        1            Q.       Since 2017, have any companies that you

        2   have owned or managed made false or misleading

        3   statements to consumers in their marketing?

        4                     MR. LEPISCOPO:     Objection, Fifth

        5   Amendment.

        6   BY MR. REARDON:

        7            Q.       Sips 2017, have you been the owner or

        8   manager of any companies that offered services

        9   similar to the services offered by the student loan

      10    debt relief defendants?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Are you familiar with a company called

      15    Student Support Live?

      16                      MR. LEPISCOPO:     Objection, Fifth

      17    Amendment.

      18    BY MR. REARDON:

      19             Q.       Has Student Support Live done business

      20    under the name Certified Enrollment Center?

      21                      MR. LEPISCOPO:     Objection, Fifth

      22    Amendment.

      23    BY MR. REARDON:

      24             Q.       What services does Student Support Live

      25    provide?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 129 of 138 Page ID
                                    #:3153

                                                                    Page 138
        1                     MR. LEPISCOPO:     Objection, Fifth

        2   Amendment.

        3   BY MR. REARDON:

        4            Q.       Have you been an owner or manager of

        5   Student Support Live?

        6                     MR. LEPISCOPO:     Objection, Fifth

        7   Amendment.

        8   BY MR. REARDON:

        9            Q.       When were you involved in running

      10    Student Support Live?

      11                      MR. LEPISCOPO:     Objection, Fifth

      12    Amendment.

      13    BY MR. REARDON:

      14             Q.       Does Student Support Live provide the

      15    same kind of services that the student loan debt

      16    relief defendants provided?

      17                      MR. LEPISCOPO:     Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.       Has Student Support Live ever used

      21    prescreened lists to market its services?

      22                      MR. LEPISCOPO:     Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.       Does Student Support Live make sales to
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 130 of 138 Page ID
                                    #:3154

                                                                    Page 139
        1    consumers over the phone?

        2                     MR. LEPISCOPO:      Objection, Fifth

        3    Amendment.

        4    BY MR. REARDON:

        5            Q.       Has Student Support Live charged fees

        6    to consumers before consumers' applications to

        7    consolidate their loans are approved?

        8                     MR. LEPISCOPO:      Objection, Fifth

        9    Amendment.

      10     BY MR. REARDON:

      11             Q.       Has Student Support Live ever violated

      12     the Telemarketing Sales Rule's prohibition on

      13     charging advanced fees for debt relief services?

      14                      MR. LEPISCOPO:      Objection, Fifth

      15     Amendment.

      16     BY MR. REARDON:

      17             Q.       Are you familiar with a company called

      18     Ladera Ranch Home Loans?

      19                      MR. LEPISCOPO:      Objection, Fifth

      20     Amendment.

      21     BY MR. REARDON:

      22             Q.       Is Ladera Ranch a mortgage lender?

      23                      MR. LEPISCOPO:      Objection, Fifth

      24     Amendment?

      25     BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 131 of 138 Page ID
                                    #:3155

                                                                    Page 140
        1             Q.      Mr. Nesheiwat, are you an owner of

        2    Ladera Ranch Home Loans?

        3                     MR. LEPISCOPO:      Objection, Fifth

        4    Amendment.

        5    BY MR. REARDON:

        6             Q.      Are you a manager of Ladera Ranch Home

        7    Loans?

        8                     MR. LEPISCOPO:      Objection, Fifth

        9    Amendment.

      10     BY MR. REARDON:

      11              Q.      Is your wife also an owner of and

      12     manager of Ladera Ranch Home Loans?

      13                      MR. LEPISCOPO:      Objection, Fifth

      14     Amendment.

      15     BY MR. REARDON:

      16              Q.      Has Ladera Ranch Home Loans ever

      17     applied for an account with Experian?

      18                      MR. LEPISCOPO:      Objection, Fifth

      19     Amendment.

      20     BY MR. REARDON:

      21              Q.      Mr. Nesheiwat, have you ever attempted

      22     to use Ladera Ranch Home Loans to obtain prescreened

      23     lists for debt relief companies?

      24                      MR. LEPISCOPO:      Objection, Fifth

      25     Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 132 of 138 Page ID
                                    #:3156

                                                                    Page 141
        1   BY MR. REARDON:

        2            Q.       Has Ladera Ranch Home Loans ever made

        3   false or misleading representations to consumers in

        4   its marketing?

        5                     MR. LEPISCOPO:     Objection, Fifth

        6   Amendment.

        7   BY MR. REARDON:

        8            Q.       I want to ask a few questions about

        9   your present financial situation.          Are you married?

      10             A.       Yes.

      11             Q.       What is your and your wife's total net

      12    worth?

      13                      MR. LEPISCOPO:     Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.       Can you identify for me the assets that

      17    you and your wife own?

      18                      MR. LEPISCOPO:     Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.       Do you own any real property?

      22                      MR. LEPISCOPO:     Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.       Does your wife hold any assets
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 133 of 138 Page ID
                                    #:3157

                                                                    Page 142
        1   separately from you?

        2                     MR. LEPISCOPO:     Objection, Fifth

        3   Amendment.

        4   BY MR. REARDON:

        5            Q.       Have you ever transferred any assets

        6   into your wife's name?

        7                     MR. LEPISCOPO:     Objection, Fifth

        8   Amendment.

        9   BY MR. REARDON:

      10             Q.       Have you ever transferred any assets to

      11    any other person in order to avoid potential

      12    liability in this case?

      13                      MR. LEPISCOPO:     Objection, Fifth

      14    Amendment.

      15    BY MR. REARDON:

      16             Q.       How much cash do you have in your bank

      17    account?

      18                      MR. LEPISCOPO:     Objection, Fifth

      19    Amendment.

      20    BY MR. REARDON:

      21             Q.       How much money do you have invested in

      22    other kinds of accounts, like investment accounts or

      23    retirement accounts?

      24                      MR. LEPISCOPO:     Objection, Fifth

      25    Amendment.
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 134 of 138 Page ID
                                    #:3158

                                                                    Page 143
        1    BY MR. REARDON:

        2            Q.       Do you currently own any businesses?

        3                     MR. LEPISCOPO:      Objection, Fifth

        4    Amendment.

        5    BY MR. REARDON:

        6            Q.       Do you have any other assets that I

        7    haven't asked about?

        8                     MR. LEPISCOPO:      Objection, Fifth

        9    Amendment.

      10     BY MR. REARDON:

      11             Q.       Does your wife have any assets that I

      12     haven't asked about?

      13                      MR. LEPISCOPO:      Objection, Fifth

      14     Amendment.

      15     BY MR. REARDON:

      16             Q.       What is your current source of income?

      17                      MR. LEPISCOPO:      Objection, Fifth

      18     Amendment.

      19     BY MR. REARDON:

      20             Q.       What was your main source of income in

      21     2020?

      22                      MR. LEPISCOPO:      Objection, Fifth

      23     Amendment.

      24     BY MR. REARDON:

      25             Q.       Did you have any other sources of
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 135 of 138 Page ID
                                    #:3159

                                                                    Page 144
        1   income in 2020?

        2                     MR. LEPISCOPO:     Objection, Fifth

        3   Amendment.

        4   BY MR. REARDON:

        5            Q.       Do you have any bank accounts

        6   presently?

        7                     MR. LEPISCOPO:     Objection, Fifth

        8   Amendment.

        9   BY MR. REARDON:

      10             Q.       What banks do you have bank accounts

      11    with?

      12                      MR. LEPISCOPO:     Objection, Fifth

      13    Amendment.

      14    BY MR. REARDON:

      15             Q.       Are you a signatory on any business

      16    bank accounts presently?

      17                      MR. LEPISCOPO:     Objection, Fifth

      18    Amendment.

      19    BY MR. REARDON:

      20             Q.       What businesses are those bank accounts

      21    associated with?

      22                      MR. LEPISCOPO:     Objection, Fifth

      23    Amendment.

      24    BY MR. REARDON:

      25             Q.       Mr. Nesheiwat, I am nearly done with my
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 136 of 138 Page ID
                                    #:3160

                                                                    Page 145
        1   questions.

        2                     You have now asserted, through your

        3   attorney, the Fifth Amendment privilege in response

        4   to nearly all of my questions today.

        5                     Mr. Nesheiwat, could you confirm on the

        6   record that you are following and have followed your

        7   attorney's instruction not to answer all of the

        8   questions today?

        9            A.       Yes.

      10             Q.       Mr. Nesheiwat, is there anything

      11    further pertaining to any of the matters I have asked

      12    about today that you are willing to provide testimony

      13    about?

      14                      MR. LEPISCOPO:     Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.       Mr. Nesheiwat, is there anything you

      18    can testify about about any of the facts at issue in

      19    this case?

      20                      MR. LEPISCOPO:     Objection, Fifth

      21    Amendment.

      22    BY MR. REARDON:

      23             Q.       Mr. Nesheiwat, is there anything at all

      24    that you can testify about your role in the conduct

      25    at issue in this case?
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 137 of 138 Page ID
                                    #:3161

                                                                    Page 146
        1                     MR. LEPISCOPO:     Objection, Fifth

        2   Amendment.

        3   BY MR. REARDON:

        4            Q.       Mr. Nesheiwat, is there any testimony

        5   at all that you can provide about the allegations

        6   asserted against you in the Bureau's complaint in

        7   this lawsuit?

        8                     MR. LEPISCOPO:     Objection, Fifth

        9   Amendment.

      10    BY MR. REARDON:

      11             Q.       Mr. Nesheiwat, are there any facts that

      12    you believe are favorable to you that you wish to

      13    testify to on the record during this deposition?

      14                      MR. LEPISCOPO:     Objection, Fifth

      15    Amendment.

      16    BY MR. REARDON:

      17             Q.       Mr. Nesheiwat, is there anything

      18    exculpatory about the facts here that you would like

      19    to identify or testify about on the record today?

      20                      MR. LEPISCOPO:     Objection, Fifth

      21    Amendment.

      22                      MR. REARDON:     I believe I am now done

      23    with my questions.

      24                      I did want to note for the record that

      25    Defendant Martinez joined us at one point relatively
Case 8:20-cv-00043-SB-ADS Document 190-47 Filed 05/14/21 Page 138 of 138 Page ID
                                    #:3162
